Exhibit 10.1

Execution Copy

MYERS INDUSTRIES, INC.,

MYE CANADA OPERATIONS INC.,

SCEPTER CANADA INC.

AND

THE OTHER FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

 

 

FIFTH AMENDED AND RESTATED LOAN AGREEMENT

dated as of March 8, 2017

 

 

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

KEYBANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A. AND FIFTH THIRD BANK

as Documentation Agents

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

No table of contents entries found.

 

Exhibits: EXHIBIT A FORM OF ASSIGNMENT AND ASSUMPTION EXHIBIT B FORM OF JOINDER
AGREEMENT EXHIBIT C FORM OF LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
EXHIBIT D FORM OF NOTE EXHIBIT E-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT E-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE EXHIBIT E-3 FORM OF U.S. TAX
COMPLIANCE CERTIFICATE EXHIBIT E-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Schedules: SCHEDULE 1.1 (a) COMMITMENTS SCHEDULE 1.1 (b) EXISTING FACILITY
LETTERS OF CREDIT SCHEDULE 1.1 (c) FOREIGN SUBSIDIARY BORROWERS SCHEDULE 5.7
LITIGATION SCHEDULE 5.8 SUBSIDIARIES SCHEDULE 5.15 ENVIRONMENTAL MATTERS
SCHEDULE 6.10 INDEBTEDNESS SCHEDULE 6.13 INVESTMENTS SCHEDULE 6.14 LIENS
SCHEDULE 6.15 TRANSACTIONS WITH AFFILIATES

 

i



--------------------------------------------------------------------------------

THIS FIFTH AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
March 8, 2017, is among MYERS INDUSTRIES, INC., an Ohio corporation (the
“Company”), MYE CANADA OPERATIONS INC., SCEPTER CANADA INC. and the OTHER
FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time to time parties
hereto (together with the Company, the “Borrowers”), the lenders from time to
time parties hereto (the “Lenders”), and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent.

RECITALS

A.    The Borrowers, the lenders party thereto (the “Existing Lenders”), and the
Administrative Agent executed a Fourth Amended and Restated Loan Agreement dated
as of December 13, 2013, which amended and restated a Third Amended and Restated
Loan Agreement dated as of November 19, 2010, which amended and restated a
Second Amended and Restated Loan Agreement dated as of October 26, 2006, which
amended and restated an Amended and Restated Loan Agreement dated as of
February 27, 2004, which amended and restated a Loan Agreement dated as of
February 3, 1999 (as amended, the “Existing Loan Agreement”).

B.    The Borrowers have requested that the Lenders and the Administrative Agent
amend and restate the Existing Loan Agreement as herein provided, and the
Lenders and the Administrative Agent are willing to amend and restate the
Existing Loan Agreement on the terms and conditions herein set forth.

In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree that the Existing Loan Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“2013 Senior Note Documents” means the 2013 Senior Notes, the 2013 Senior Note
Purchase Agreement and all other agreements, instruments or documents executed
or issued in connection with the 2013 Senior Notes.

“2013 Senior Note Holders” means the holders of the 2013 Senior Notes.

“2013 Senior Note Obligations” means the current and future obligations and
liabilities owing pursuant to the 2013 Senior Note Documents.

“2013 Senior Note Purchase Agreement” means the Note Purchase Agreement dated as
of October 22, 2013 among the 2013 Senior Note Holders and the Company, as
amended or modified from time to time if permitted hereunder.

“2013 Senior Notes” means the Company’s 4.67% Senior Notes, Series A, due
January 15, 2021, 5.25% Senior Notes, Series B, due January 15, 2024, 5.30%
Senior Notes, Series C, due January 15, 2024, and 5.45% Senior Notes, Series D,
due January 15, 2026 in an aggregate principal amount $100,000,000 for all of
the foregoing.

 

1



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Voting Stock of any Person.

“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article XI, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article XI.

“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans or Facility Letters of
Credit of the same Type and, in the case of Eurocurrency Loans and Eurodollar
Loans, in the same Agreed Currency and for the same Interest Period, made by the
Lenders on the same Borrowing Date (or converted or continued by the Lenders on
the same date of conversion or continuation).

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of Voting Stock of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise. When used with reference to the
Administrative Agent or any Lender, Affiliates shall include without limitation
any branch of the Administrative Agent or such Lender.

“Aggregate Commitments” means, as at any date of determination, the aggregate
amount, stated in U.S. Dollars, of the Commitments of all Lenders. As of the
Effective Date, the Aggregate Commitments equal $200,000,000.

“Aggregate Credit Exposure” means, as at any date of determination, the
aggregate Credit Exposure of all Lenders.

“Agreed Currencies” means (i) U.S. Dollars and (ii) Agreed Foreign Currencies.

“Agreed Foreign Currencies” means, so long as such currencies remain Eligible
Currencies, British Pounds Sterling, Canadian Dollars, Euros and any other
Eligible Currency which is agreed to by all the Lenders as being an Agreed
Foreign Currency to be advanced hereunder to a Borrower.

“Agreement” means this amended and restated loan agreement, as it may be amended
or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus 0.5% per annum, and (c) the sum of the One
Month LIBOR Rate for such day plus 1.0% per annum or, when Alternate Base Rate
is used in reference to any Advance denominated in Canadian Dollars, the
Canadian Prime Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Affiliates from time to time
concerning or relating to bribery, money laundering or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any Floating Rate Loan,
Eurodollar Loan or Eurocurrency Loan, or with respect to the facility fee
payable pursuant to Section 2.5 or the Facility Letter of Credit fee payable
pursuant to Section 2.15.6, subject to the last paragraph of this definition, a
percentage determined in accordance with the pricing grid set forth below:

 

Level

  

Leverage

Ratio

  

Applicable

Eurodollar/CDOR Rate/

Eurocurrency Margin for

Loans and Facility Letter of

Credit Fees

  

Floating Rate Margin

  

Facility Fee

I   

³ 3.25:1.0

   200.0 b.p.    100.0 b.p.    50.0 b.p. II   

³ 3.00:1.0 but

< 3.25:1.0

   175.0 b.p    75.0 b.p    50.0 b.p. III   

³ 2.50:1.0 but

< 3.00:1.0

   155.0 b.p.    55.0 b.p.    45.0 b.p. IV   

³ 2.00:1.0 but

< 2.50:1.0

   135.0 b.p.    35.0 b.p.    40.0 b.p. V   

³ 1.50:1.0 but

< 2.00:1.0

   115.0 b.p.    15.0 b.p.    35.0 b.p. VI   

< 1.50:1.00

   95.0 b.p.    0.0 b.p.    30.0 b.p.

The Applicable Margin shall be adjusted (upward or downward), if necessary, 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company and 105 days after the end of each fiscal year of the
Company, in each case based on the Leverage Ratio as of the end of such fiscal
quarter or fiscal year, as the case may be. The Applicable Margin will be set at
Level III as of the Effective Date, and the initial adjustment will be based on
the first compliance certificate required to be delivered hereunder for the
fiscal quarter ending March 31, 2017, provided that at the option of the
Administrative Agent or at the request of the Required Lenders, if the Company
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 6.1, the Leverage Ratio shall
be deemed to be in Level I during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Margin was determined were incorrect (whether based on
a restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

“Approved Fund” has the meaning assigned to such term in Section 13.1(b).

“Arranger” means JPMorgan Chase Bank, National Association, a national banking
association, and its successors.

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.1), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any Borrower, any of the chief
executive officer, the chief operating officer, the chief financial officer or
the treasurer of such Borrower or any Person designated by any of the foregoing
in writing to the Administrative Agent from time to time to act on behalf of
such Borrower, in each case, acting singly.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Lender or Parent with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or Parent
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Parent.

“Borrowers” is defined in the preamble hereto.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.7, 2.15 or 2.16 as a date on which a Borrower requests the
Lenders to make Loans hereunder or, with respect to the issuance of any Facility
Letter of Credit, the date the applicable Issuer issues such Facility Letter of
Credit.

“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

 

4



--------------------------------------------------------------------------------

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency or Eurodollar Advances, a day (other than a Saturday
or Sunday) on which banks generally are open in Chicago, London and New York for
the conduct of substantially all of their commercial lending activities and on
which dealings in the applicable Agreed Currency is carried on in the London
interbank market and a day upon which such clearing system as is determined by
the Administrative Agent to be suitable for clearing or settlement of the
applicable Agreed Currency is open for business and, if the Advances which are
the subject of such borrowing, payment or rate selection are denominated in
Euro, a day which is a Target Day, and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago, New
York and, in the case of any Advance to a Canadian Borrower, Toronto, for the
conduct of substantially all of their commercial lending activities.

“Canadian AML Legislation” means the Canadian Proceeds of Crime Act and any
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws, under the laws of Canada, including any
guidelines or orders thereunder.

“Canadian Borrower” means each Foreign Subsidiary Borrower from time to time
designated by the Administrative Agent as a “Canadian Borrower”. As of the
Effective Date, MYE Canada Operations Inc. and Scepter Canada Inc. are the
Canadian Borrowers.

“Canadian Dollar” and “C$” means the lawful currency of Canada.

“Canadian Loans” means Loans denominated in Canadian Dollars made to a Canadian
Borrower pursuant to Section 2.1(a).

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Any change in
the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

“Canadian Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), as amended from time to time, and
including all regulations thereunder.

“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (i) securities issued directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof) having maturities of not more than one year from the
date of acquisition, (ii) U.S. Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such
bank, an “Approved Lender”), in each case with maturities of not more than 90
days from the date of acquisition, (iii) commercial paper issued by any Lender
or Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within 90 days after the date of
acquisition, (iv) foreign Investments denominated in an Eligible Currency that
are of similar type of, and that have a rating comparable to, any of the
Investments referred to in the preceding clauses (i) through (iii) above, and
(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv)
above.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which in turn means on any day the sum of: (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant interest
period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps & Derivatives Association, Inc. definitions, as modified and
amended from time to time, as of 10:00 a.m. Toronto local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest) (the “CDOR Screen Rate”), plus (b) 0.10% per annum;
provided that if such CDOR Screen Rate is not available on any day, then the
CDOR Screen Rate on that day shall be calculated as the cost of funds quoted by
the Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m. Toronto local time on such day for commercial loans or
other extensions of credit to businesses with credit risk comparable to that of
the Canadian Borrower, as applicable; or if such day is not a Business Day, then
as quoted by the Administrative Agent on the immediately preceding Business Day.
Notwithstanding the foregoing, if the CDOR Screen Rate (however determined)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this definition.

“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement, of (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuer (or, for purposes of Section 3.2(b),
by any lending office of such Lender or by such Lender’s or the Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer

 

6



--------------------------------------------------------------------------------

Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) a majority of the members of the board of
directors of the Company shall not be Continuing Directors; or (ii) any Person
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 as in effect on the Effective Date) which
includes such Person, shall purchase or otherwise acquire, directly or
indirectly, beneficial ownership (as determined in accordance with Rules 13d-3
and 13d-5 of the Securities and Exchange Act of 1934 as in effect on the
Effective Date), of Voting Stock of the Company and, as a result of such
purchase or acquisition, any such Person (together with its Affiliates), shall
directly or indirectly beneficially (within the meaning of Rules 13d-3 and 13d-5
of the Securities and Exchange Act of 1934 as in effect on the Effective Date),
own in the aggregate Voting Stock representing more than 30% of the combined
voting power of the Company’s Voting Stock.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means, collectively, the “Collateral” under and as defined in, and
any other assets upon which a Lien has been granted by, the Pledge Agreements,
the Guaranties or any other Collateral Document.

“Collateral Documents” means, collectively, the Guaranties, the Consent and
Amendment of Collateral Documents, the Intercreditor Agreement, the Pledge
Agreements, and all other agreements or documents granting or perfecting a Lien
on any Collateral or guaranteeing the Obligations or any of the other Guaranteed
Obligations in favor of the Administrative Agent for the benefit of the Lenders
at any time, as any of the foregoing may be amended or modified from time to
time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility Letters of Credit and Swing Loans to, the
Borrowers in an aggregate amount not to exceed at any time outstanding the
amount set forth opposite such Lender’s name in Schedule 1.1(a) or as otherwise
established pursuant to Section 13.1, as such amount may be modified from time
to time pursuant to this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Collateral” means the 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of each Foreign Subsidiary directly owned by the
Company or a Domestic Subsidiary and required to be pledged under Section
2.18(a) of this Agreement to secure the Secured Obligations and the 2013 Senior
Note Obligations.

“Company” is defined in the preamble hereto.

“Condemnation” is defined in Section 7.8.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consent and Amendment of Collateral Documents” means the Consent and Amendment
of Collateral Documents executed by the Borrowers and the Guarantors dated the
date hereof and in connection herewith, in form and substance satisfactory to
the Administrative Agent, as amended or modified from time to time.

“Consolidated Net Worth” means, as of any date, the Consolidated Total Assets
minus the total liabilities of the Company and its Subsidiaries determined in
accordance with GAAP on a consolidated basis.

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its Subsidiaries, determined in accordance with GAAP on a
consolidated basis.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount the amount of the obligation that is so guarantied or
supported.

“Continuing Directors” means individuals who at the beginning of any period of
two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least
two-thirds of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.7.1.

“Credit Exposure” means as at any date of determination with respect to any
Lender, the sum of the aggregate unpaid principal amount of such Lender’s Loans
on such date and the amount of such Lender’s Pro Rata Share of the Facility
Letter of Credit Obligations and Swing Loans on such date, all stated in U.S.
Dollars.

“Credit Party” means the Administrative Agent, any Issuer or any other Lender.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility Letters of Credit
or Swing Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular

 

8



--------------------------------------------------------------------------------

default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Facility Letters of Credit and Swing Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer or treasurer.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, or which is otherwise required to be
classified as a liability under SFAS No. 150 (ASC 480-10) or under GAAP.

“Documentation Agents” means KeyBank National Association, PNC Bank, National
Association, Wells Fargo Bank, N.A. and Fifth Third Bank, in their capacity as
documentation agents for the Lenders hereunder.

“Domestic Subsidiary” means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.

“EBITDA” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries for such period determined in conformity with GAAP,
plus to the extent deducted in determining such net income, (a) income taxes,
(b) Interest Expense, (c) non-recurring, non-cash charges and non-cash
restructuring and impairment charges, (d) non cash stock based compensation,
(e) cash restructuring and impairment charges, provided that the amount added
back under this clause (e) in determining EBITDA shall not exceed (x)
$10,000,000 in the aggregate for any period of four consecutive fiscal quarters
ending on or before December 31, 2017 or (y) $6,000,000 in the aggregate for any
period of four consecutive fiscal quarters ending after December 31, 2017, (f)
depreciation and amortization expense, (g) all extraordinary losses, (h) all
transaction fees and expenses in connection with the closing of this Agreement
and the amendment to the 2013 Senior Note Purchase Agreement occurring on or
about the Effective Date, and (i) losses from the sale, exchange, transfer or
other disposition of property or assets not in the ordinary course of business
of the Company and its Subsidiaries, and related tax effects in accordance with
GAAP, minus to the extent included in determining such net income, each of the
following, without duplication: (i) the income of any Person (other than a
Wholly Owned Subsidiary of the Company) in which any Person other than the
Company or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Subsidiaries by such Person during such period, (ii) the income of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries,
(iii) gains from the sale, exchange, transfer or other disposition of property
or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with

 

9



--------------------------------------------------------------------------------

GAAP, (iv) non-recurring, non-cash gains and non-cash restructuring and
impairment gains, (v) all extraordinary gains, and (vi) the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary. For the purposes of calculating EBITDA pursuant
to any determination of the Leverage Ratio, such calculation shall be made on a
pro forma basis (i) after giving effect to any Acquisition or any disposition
made during the calculation period and (ii) assuming that such Acquisition or
disposition occurred on the first day of the calculation period; provided that
such pro forma calculation made by the Company shall be either (A) determined in
accordance with Regulation S-X, (B) calculated in good faith and set forth in an
officer’s certificate of the Company, provided any pro forma adjustments or
reductions in costs, if any, in such calculation shall be factually supportable
and shall not to exceed 10% of the actual EBITDA for the target of such
Acquisition for the most recently ended four fiscal quarter period, or
(C) calculated in good faith and set forth in an officer’s certificate of the
Company and reasonably satisfactory to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means March 8, 2017.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuer and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eligible Currency” means any currency other than U.S. Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market (except for Canadian
Dollars or any other currency agreed to by the Lenders), (iv) which is
convertible into U.S. Dollars in the international interbank market and (v) as
to which an Equivalent Amount may be readily calculated. If, after the
designation by the Lenders of any currency as an Agreed Currency, (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such currency is, in the determination of the Administrative
Agent, no longer readily available or freely traded or (z) in the determination
of the Administrative Agent, an Equivalent Amount of such currency is not
readily calculable, the Administrative Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt

 

10



--------------------------------------------------------------------------------

of such notice from the Administrative Agent, the Borrower shall repay all Loans
in such affected currency or convert such Loans into Loans in U.S. Dollars or
another Agreed Currency, subject to the other terms set forth in Article II.

“Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health,
(c) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof, in each case, applicable to
such Borrower or Guarantor or their respective Property.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.

“Eurocurrency Advance” means an Advance which bears interest at the Eurocurrency
Rate.

“Eurocurrency Base Rate” means, with respect to each Interest Period for a
Foreign Currency Loan to any Borrower, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion (in each case, the
“Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Foreign Currency and Interest Period; provided
that, (x) if the Eurocurrency Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement and (y) if the
Eurocurrency Screen Rate shall not be available at such time for a period equal
in length to such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate at such time, subject to Section 3.1 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, with respect to any Foreign Currency Loan denominated
in Canadian Dollars, “Eurocurrency Base Rate” shall mean the CDOR Rate.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Loan” means a Loan which bears interest at the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.

“Eurocurrency Screen Rate” has the meaning assigned to such term in the
definition of “Eurocurrency Base Rate”.

“Eurodollar Advance” means an Advance which bears interest at a Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance in U.S.
Dollars for the relevant Interest Period or for any Floating Rate Advance, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as shall be selected by the Administrative Agent in its reasonable
discretion (in each case, the “Eurodollar Screen Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, (x) if the Eurodollar Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (y) if the Eurodollar Screen Rate shall not be available at such
time for a period equal in length to such Interest Period (an “Impacted Interest
Period”), then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 3.1 in the event that the Administrative Agent shall conclude
that it shall not be possible to determine such Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error); provided
further, that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Notwithstanding the above,
to the extent that “Eurodollar Base Rate” or “Eurodollar Rate” is used in
connection with a Floating Rate Advance, such rate shall be determined as
modified by the definition of Alternate Base Rate.

“Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin. The Eurodollar Rate shall be rounded to the next
higher multiple of 1/16 of 1% if the rate is not such a multiple.

“Eurodollar Screen Rate” has the meaning assigned to such term in the definition
of “Eurodollar Base Rate”.

“Exchange Rate” means with respect to any non-U.S. Dollar currency on any date,
the rate at which such currency may be exchanged into U.S. Dollars, as set forth
on such date on the relevant Reuters currency page at or about 11:00 a.m.,
London time. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-U.S. Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such non-U.S. Dollar currency
are

 

12



--------------------------------------------------------------------------------

then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of U.S. Dollars with such non-U.S. Dollar currency, for delivery three
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of , or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guaranty of such Guarantor becomes
or would become effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.5(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.4(f) and (g),
and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Facility Letters of Credit” means the letters of credit described on
Schedule 1.1(b).

“Existing Lenders” is defined in the recitals to this Agreement.

“Existing Loan Agreement” is defined in the recitals to this Agreement.

“Exiting Lender” is defined in Section 2.20.

“Facility LC Disbursement” means a payment made by the applicable Issuer
pursuant to a Facility Letter of Credit.

“Facility LC Exposure” of any Lender means, at any time, the amount of Facility
Letter of Credit Obligations owing to such Lender at such time based on its Pro
Rata Share of the total Facility Letter of Credit Obligations at such time.

 

13



--------------------------------------------------------------------------------

“Facility Letter of Credit” means a Letter of Credit issued by an Issuer
pursuant to Section 2.15, including without limitation the Existing Facility
Letters of Credit.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrowers with
respect to the Facility Letters of Credit, including the sum of
(a) Reimbursement Obligations and, without duplication, (b) the aggregate
undrawn face amount of the outstanding Facility Letters of Credit.

“Facility Termination Date” means the earlier to occur of (a) March 8, 2022 or
(b) the date on which the Commitments are terminated pursuant to Article VIII.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate or, when used in connection with any
Advance denominated in any Eligible Currency, “Federal Funds Effective Rate”
means the correlative rate of interest with respect to such Eligible Currency as
determined by the Administrative Agent in its sole discretion for such day.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Hedging Agreement.

“Fixed Rate” means the Eurodollar Rate or the Eurocurrency Rate.

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

“Floating Rate” means, for any day, a rate per annum (based on a year of 365 or
366 days as appropriate) equal to the sum of (a) the Applicable Margin plus
(b) the Alternate Base Rate for such day, in each case changing when and as the
Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Foreign Currency Loans” means Loans denominated in an Agreed Foreign Currency.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.

“Foreign Subsidiary Borrower” means each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2.2.

“Foreign Subsidiary Opinion” means with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent.

“GAAP” means, subject to Section 1.3, generally accepted accounting principles
as in effect from time to time in the United States, changing as and when such
generally accepted accounting principles change, and applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranteed Obligations” means, collectively, whether now or hereafter arising,
all (i) Obligations, (ii) Rate Hedging Obligations and (ii) Banking Services
Obligations; provided, however, that the definition of ‘Guaranteed Obligations’
shall not create any guarantee or other Contingent Obligation by any Guarantor
of (or grant of security interest by any Guarantor to support, as applicable)
any Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Guarantor” means (a) with respect to the Guaranteed Obligations of the Foreign
Subsidiary Borrowers, the Company, each present and future Domestic Subsidiary
of the Company required to execute a Guaranty pursuant hereto and each
Subsidiary of such Foreign Subsidiary Borrower (unless such Foreign Subsidiary
Borrower is prohibited from doing so by law) if requested by the Administrative
Agent, (b) with respect to the Guaranteed Obligations of the Company, each
present and future Domestic Subsidiary of the Company required to execute a
Guaranty pursuant hereto and any other Person executing a Guaranty at any time,
provided that Securitization Entities shall not be Guarantors, and (c) with
respect to the Guaranteed Obligations of any Domestic Subsidiary, the Company
and each other present and future Domestic Subsidiary of the Company required to
execute a Guaranty pursuant hereto and any other Person executing a Guaranty at
any time, provided that Securitization Entities shall not be Guarantors.

“Guaranty” means, collectively, with respect to the Company, the guarantee
contained in Article IX, and with respect to any other Guarantor (i) the Amended
and Restated Guaranty Agreement dated as of November 19, 2010 in connection with
the Existing Loan Agreement by each Domestic Subsidiary of the Company party
thereto, as amended or modified from time to time, and (ii) any other guaranty
or similar agreements in form and substance acceptable to the Administrative
Agent entered into by any Guarantor at any time for the benefit of the
Administrative Agent and the Lenders pursuant to this Agreement, as amended or
modified from time to time.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate”.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses arising in the ordinary course of such
Person’s

 

15



--------------------------------------------------------------------------------

business payable in accordance with customary practices), (c) obligations,
whether or not assumed, secured by Liens on property now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by notes,
acceptances, or other instruments (other than Financial Contracts), to the
extent of the amounts actually borrowed, due, payable or drawn, as the case may
be, (e) Capitalized Lease Obligations, (f) all obligations in respect of Letters
of Credit, whether drawn or undrawn, contingent or otherwise, (g) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person, (h) all other indebtedness, obligations and liabilities
incurred in connection with any asset securitizations, regardless of whether
such indebtedness, obligations or other liabilities are recourse or non-recourse
to such Person and regardless of whether such indebtedness, obligations or other
liabilities are required to be shown as a liability on the consolidated balance
sheet of such Person in accordance with GAAP, (i) all obligations under any
Disqualified Stock, and (j) Contingent Obligations with respect to any of the
foregoing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 13.1(b).

“Intercreditor Agreement” means the Intercreditor Agreement dated December 12,
2003 among the Company, the Guarantors, the Administrative Agent and the 2013
Senior Note Holders, as amended or modified from time to time.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters of the Company then ending.

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
GAAP during such period. As used in this definition, the term “interest” shall
include, without limitation, all interest, fees and costs payable with respect
to the obligations under this Agreement (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP), any discount in
respect of sales of accounts receivable and/or related contract rights and the
interest portion of Capitalized Lease payments during such period, all as
determined in accordance with GAAP.

“Interest Period” means, with respect to any Eurodollar Loan or Eurocurrency
Loan:

(a)    initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan or Eurocurrency Loan and
ending one, two, three, or six months thereafter, as selected by the relevant
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or Eurocurrency Loan and
ending one, two, three or six months thereafter, as selected by the relevant
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)    if any Interest Period pertaining to a Eurodollar Loan or Eurocurrency
Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to

 

16



--------------------------------------------------------------------------------

the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)    any Interest Period applicable to a Eurodollar Loan or Eurocurrency Loan
that would otherwise extend beyond the Facility Termination Date, shall end on
the Facility Termination Date; and

(iii)    any Interest Period pertaining to a Eurodollar Loan or Eurocurrency
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month.

“Interpolated Rate” means (a) with respect to Eurodollar Advances, at any time,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (i) the Eurodollar
Screen Rate for the longest period (for which the Eurodollar Screen Rate is
available for the applicable currency) that is shorter than the Eurodollar
Impacted Interest Period and (ii) the Eurodollar Screen Rate for the shortest
period (for which the Eurodollar Screen Rate is available for the applicable
currency) that exceeds the Eurodollar Impacted Interest Period, in each case, at
such time and (b) with respect to Eurocurrency Advances, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (i) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Eurocurrency
Impacted Interest Period and (ii) the Eurocurrency Screen Rate for the shortest
period (for which the Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Eurocurrency Impacted Interest Period, in each case,
at such time

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable and/or accrued
expenses arising in the ordinary course of business payable in accordance with
customary practices and loans to employees in the ordinary course of business)
or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person (other than Financial Contracts).

“Issuer” or “Issuers” means, individually and collectively, each of JPMCB, in
its capacity as the issuer of Letters of Credit hereunder, U.S. Bank and any
other Revolving Lender from time to time designated by the Company as an Issuer,
with the consent of such Revolving Lender and the Administrative Agent, and
their respective successors in such capacity as provided in Section 2.15.9. Any
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by its Affiliates, in which case the term “Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuer shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.15 with respect to such Letters of Credit). At any
time there is more than one Issuer, all singular references to the Issuer shall
mean any Issuer, either Issuer, each Issuer, the Issuer that has issued the
applicable Facility Letter of Credit, or both (or all) Issuers, as the context
may require.

“Issuer Sublimits” means, as of the Effective Date, (i) $12,500,000, in the case
of JPMCB, (ii) $12,500,000, in the case of U.S. Bank and (iii) such amount as
shall be designated to the Administrative Agent and the Company in writing by an
Issuer; provided that any Issuer shall be permitted at any time to increase or
reduce its Issuer Sublimit upon providing five (5) days’ prior written notice
thereof to the Administrative Agent and the Borrowers.

 

17



--------------------------------------------------------------------------------

“Joinder Agreement” means the Joinder Agreement to be entered into by each
Foreign Subsidiary Borrower subsequent to the date hereof pursuant to
Section 8.2.2, substantially in the form of Exhibit B hereto.

“JPMCB” means JPMorgan Chase Bank, National Association, a national banking
association.

“JPMCB Canada” means JPMorgan Chase Bank, National Association, Toronto Branch,
together with its Affiliates and successors and assigns.

“Judgment Currency” is defined in Section 16.6.

“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit C hereto, with such changes thereto as
approved by the Administrative Agent.

“Lenders” means the Persons listed on Schedule 1.1(a) and any other Person that
shall have become a Lender hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Administrative Agent and the lender of
Swing Loans.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent, as the case may be.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2.15.7.

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the Total Debt as of the end of such fiscal quarter to (b) EBITDA, as
calculated for the four consecutive fiscal quarters of the Company then ending.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
fixed or floating charge, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement), provided that the filing of financing statements solely
with respect to, or other lien or claim solely on, any interest in accounts or
notes receivable which are sold or otherwise transferred in a Permitted
Securitization Transaction shall not be considered a Lien.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents and
all other agreements, certificates and other documents contemplated hereby or
executed or delivered pursuant hereto by any Borrower or any Guarantor at any
time with or in favor of the Administrative Agent or any Lender.

“Loan Party” means any Borrower or any Guarantor.

“Loans” means, with respect to a Lender, such Lender’s U.S. Loans and Foreign
Currency Loans and, with respect to the Administrative Agent, Swing Loans.

 

18



--------------------------------------------------------------------------------

“London Administrative Office” means the office of the Administrative Agent in
London, England designated by the Administrative Agent from time to time as the
London Administrative Office for purposes of this Agreement.

“Margin Stock” means margin stock as defined in Regulations T, U or X.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the ability of any Borrower
or Guarantor to pay the Obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.

“New Term Loan” is defined in Section 2.19(b).

“Note” is defined in Section 2.2.3.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means collectively, the unpaid principal of and interest on the
Loans, all obligations and liabilities pursuant to the Facility Letters of
Credit and all other obligations and liabilities of each Borrower and each
Guarantor to the Administrative Agent or the Lenders under this Agreement and
the other Loan Documents (including, without limitation, interest accruing at
the then applicable rate provided in this Agreement or any other applicable Loan
Document after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower or any
Guarantor, as the case may be, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the other Loan Documents or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by any Borrower or any Guarantor pursuant to the terms of this Agreement or
any other Loan Document).

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capitalized Lease Obligation, (ii) any
so-called “synthetic lease” or “tax

 

19



--------------------------------------------------------------------------------

ownership operating lease” transaction entered into by such Person, (iii) the
amount of obligations outstanding under the legal documents entered into as part
of any asset securitization or similar transaction on any date of determination
that would be characterized as principal if such asset securitization or similar
transaction (including without limitation any Permitted Securitization
Transaction) were structured as a secured lending transaction rather than as a
purchase or (iv) any other transaction (excluding operating leases for purposes
of this clause (iv)) which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person; in all of the foregoing cases, notwithstanding anything herein to the
contrary, the outstanding amount of any Off-Balance Sheet Liability shall be
calculated based on the aggregate outstanding amount of obligations outstanding
under the legal documents entered into as part of any such transaction on any
date of determination that would be characterized as principal if such
transaction were structured as a secured lending transaction, whether or not
shown as a liability on a consolidated balance sheet of such Person, in a manner
reasonably satisfactory to the Administrative Agent.

“One Month LIBOR Rate” means, on any date, the quotient of (a) the Eurodollar
Base Rate determined by the Administrative Agent on such date or, if such date
is not a Business Day, on the immediately preceding Business Day, for dollar
deposits with a maturity equal to one (1) month, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such one month
interest period.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.5(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 13.1(c).

“Participant Register” has the meaning assigned to such term in Section 13.1(c).

“Parties” means the Borrower or any of its Affiliates.

“Payment Date” means the last Business Day of each fiscal quarter occurring
after the Effective Date, commencing March 31, 2017.

 

20



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is sale or other transfer
of an interest in accounts or notes receivable, and (iii) which is otherwise
permitted by the terms of this Agreement and any other agreement binding on the
Company or any of its Subsidiaries.

“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group has any obligation
to contribute to on or after the Effective Date.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreements” means, collectively, the Pledge Agreement and Irrevocable
Proxy dated as of January 31, 2009, given by the Company in favor of JPMCB, as
collateral agent, as amended or modified from time to time, and any other pledge
or similar agreements in form and substance acceptable to the Administrative
Agent entered into by any Borrower or Guarantor at any time for the benefit of
the Administrative Agent and the Lenders pursuant to this Agreement, as amended
or modified from time to time.

“Prime Rate” means (a) with respect to Loans denominated in U.S. Dollars, the
per annum rate announced or established by the Administrative Agent from time to
time as its “prime rate” (it being acknowledged that such announced rate may not
necessarily be the lowest rate charged by the Administrative Agent to any of its
customers), or (b) when used in connection with any Advance denominated in any
Eligible Currency other than Canadian Dollars, the correlative floating rate of
interest customarily applicable to similar extensions of credit to corporate
borrowers denominated in such currency in the country of issue, as determined by
the Administrative Agent, which Prime Rate shall change simultaneously with any
change in such announced or established rates.

“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
to the Aggregate Commitment, subject to Section 2.17 so long as any Lender shall
be a Defaulting Lender. If at any time the Commitments have been terminated, the
amount of any Commitment and the Aggregate Commitment for the purposes of this
definition of “Pro Rata Share” only shall be deemed equal to the amount of such
Commitment and the Aggregate Commitment, as applicable, immediately prior to its
termination.

“Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information with the meaning of the federal and
state securities laws.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

21



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is British Pounds Sterling or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
the day that is two (2) TARGET Days before the first day of such Interest
Period, and (iii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurocurrency Base Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).

“Rate Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Rate Hedging Agreement.

“Rate Hedging Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Hedging Agreement.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuer.

“Register” has the meaning assigned to such term in Section 13.1.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Reimbursement Obligations” means, at any time, the aggregate of the obligations
of the Borrowers to the Lenders and the Issuers in respect of all unreimbursed
payments or disbursements made by the Issuers and the Lenders under or in
respect of the Facility Letters of Credit.

 

22



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates (which includes without limitation, in the case of any Lender, any of
its branches) and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of any examinations or audits pertaining to the Company or
any of its Subsidiaries from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of the Code or of ERISA shall be a Reportable Event regardless of the
issuance of any waiver of such standard in accordance with either Section 302(c)
of ERISA or Section 412(c) of the Code.

“Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding not less than 51% of the Aggregate Commitments of
all Lenders; and (b) at any time after the termination of the Commitments,
Lenders whose Credit Exposure aggregate at least 51% of the Aggregate Credit
Exposure.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Reserve Requirement” means, with respect to an Interest Period for Eurodollar
Loans or Eurocurrency Loans, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves), assessments or
similar requirements under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or any option, warrant or other right to acquire any such
Capital Stock.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc.

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any other Agreed Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in such Agreed Currency.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

23



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Canadian government or by the United Nations Security Council, the
European Union or any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the Canadian
government, the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission or any successor agency.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, whether now or hereafter arising, all
(i) Obligations, and (ii) Rate Hedging Obligations; provided, however, that the
definition of ‘Secured Obligations’ shall not create any grant of security
interest by any Guarantor to support (or any uarantee or other Contingent
Obligation by any Guarantor of, as applicable) any Excluded Swap Obligations of
such Guarantor for purposes of determining any obligations of any Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuer, (d) any Affiliates of any of the foregoing that are holders of any of
the Secured Obligations secured by any of the Collateral and (e) the successors
and assigns of each of the foregoing.

“Securitization Entity” means a wholly-owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.

“Significant Subsidiary” means each present or future subsidiary of the Company
which would constitute a “significant subsidiary” within the meaning of Rule
1-02 of Regulation S-X as currently in effect promulgated by the Securities and
Exchange Commission.

“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.

 

24



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 30% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, (b) is responsible for more than 30% of the consolidated net sales or of
the consolidated net income of the Company and its Subsidiaries as reflected in
the financial statements referred to in clause (a) above, (c) represents more
than 30% of the consolidated assets of the Company and its Subsidiaries as would
be shown in the consolidated financial statements of the Company and its
Subsidiaries as of the Effective Date or (d) is responsible for more than 30% of
the consolidated net sales or of the consolidated net income of the Company and
its Subsidiaries as reflected in the financial statements referred to in clause
(c) above.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Loan Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time. The Swing Loan Exposure of any Lender at
any time shall be its Pro Rata Share of the total Swing Loan Exposure at such
time.

“Swing Loans” is defined in Section 2.16.

“Syndication Agent” means U.S. Bank National Association, in its capacity as
syndication agent for the Lenders hereunder.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Debt” as of any date, means all of the following for the Company and its
Subsidiaries on a consolidated basis and without duplication: (i) all debt for
borrowed money and similar monetary obligations evidenced by bonds, notes,
debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether director indirect; (ii) all liabilities secured
by any Lien existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (iii) all
reimbursement obligations under outstanding letters of credit in respect of
drafts which (A) may be presented at any time or (B) have been presented and
have not yet been paid and are not included in clause (i) above; (iv) all
obligations in respect of any Disqualified Stock; (v) all liabilities for the
deferred purchase price of property acquired by the Company or its Subsidiaries
(excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (vi) all Off-Balance Sheet Liabilities; and
(vii) all guarantees and other Contingent Obligation relating to indebtedness or
liabilities of the type described in the foregoing clauses (i), (ii), (iii),
(iv), (v) or (vi).

 

25



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, Eurocurrency Loan or Eurodollar Loan.

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefit liabilities,
all determined as of the then most recent valuation date for such Plans using
FASB actuarial assumptions for single employer plan terminations.

“Unliquidated Obligations” means, at any time, any Obligations or other
Guaranteed Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Obligation that is: (i) an obligation
to reimburse a bank for drawings not yet made under a letter of credit issued by
it; (ii) any other obligation (including any guarantee) that is contingent in
nature at such time; or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.

“U.S. Bank” means U.S. Bank National Association, a national banking
association.

“U.S. Dollar Equivalent” means, on any date with respect to an amount
denominated in any currency other than U.S. Dollars, the equivalent in U.S.
Dollars of such amount determined at the Exchange Rate on the date of
determination of such equivalent.

“U.S. Dollars” and “$” means dollars in lawful currency of the United States of
America.

“U.S. Loans” means Loans denominated in U.S. Dollars made to the Company
pursuant to Section 2.1(a).

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.4(f).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof.

“Wholly-Owned Subsidiary” of a Person means any other Person of which 100% of
the outstanding Voting Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

26



--------------------------------------------------------------------------------

1.2.    Rules of Construction. All terms defined in Section 1.1 shall include
both the singular and the plural forms thereof and shall be construed
accordingly. Use of the terms “herein”, “hereof”, and “hereunder” shall be
deemed references to this Agreement in its entirety and not to the Section or
clause in which such term appears. References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.

1.3.    Accounting Terms; GAAP. (a) Notwithstanding anything herein, in any
financial statements of the Company or in GAAP to the contrary:

(i)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed, and the Applicable Margin and all
financial and other covenants hereunder, including defined terms used therein,
shall be calculated, in accordance with GAAP, as in effect from time to time,
but without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein; provided, that (i) if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders or the
Administrative Agent requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then the Company, the Lenders and
the Administrative Agents shall negotiate in good faith to amend such provision
and such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith. Additionally, for purposes of determining compliance with
any provision of this Agreement, obligations relating to a lease that were (or
would be) classified and accounted for by Company and its Subsidiaries as an
operating lease under GAAP as in effect on the Effective Date shall continue to
be classified and accounted for as obligations relating to an operating lease
and not as a capitalized lease notwithstanding any change in GAAP with respect
to leases including, without limitation, pursuant to Accounting Standards
Codification 840 or Accounting Standards Codification 842.

(ii)    For purposes of calculating the Applicable Margin and all financial and
other covenants hereunder, including defined terms used therein, any
Acquisitions or asset dispositions made by the Company or any of its
Subsidiaries, including through mergers or consolidations and including the
incurrence of all Indebtedness related thereto and any other related financial
transactions, during the period for which the Applicable Margin and such
financial and other covenants were calculated shall be deemed to have occurred
on the first day of the relevant period for which such financial and other
covenants and the Applicable Margin were calculated on a pro forma basis
acceptable to the Administrative Agent.

(b)    To enable the ready and consistent determination of compliance with the
covenants set forth in Article VI hereof, the Company will not change the last
day of its fiscal year from on or about December 31 of each year, or the last
days of the first three fiscal quarters in each of its fiscal years from on or
about March 31, June 30 and September 30 of each year, respectively, without the
prior consent of the Administrative Agent.

 

27



--------------------------------------------------------------------------------

(c)    For purposes of Article VI (including any baskets or limitations
expressed in U.S. Dollars therein) of this Agreement, any Indebtedness,
Investment or other amount made or incurred in any currency other than U.S.
Dollars shall be deemed to be the U.S. Dollar Equivalent thereof.

ARTICLE II

THE CREDITS

2.1.    Commitments.

(a)    Loans. Each Lender agrees, for itself only, subject to the terms and
conditions of this Agreement, to make Loans denominated in U.S. Dollars and
Agreed Foreign Currencies to the Borrowers and to participate in Facility
Letters of Credit and Swing Loans, from time to time from and including the
Effective Date to but excluding the Facility Termination Date, not to exceed in
aggregate principal amount at any time outstanding the amount determined
pursuant to Section 2.1(b). U.S. Loans to the Company or any portion thereof, at
the Company’s option, may be Floating Rate Loans or Eurodollar Loans or any
combination thereof subject to the terms hereof. Canadian Loans or U.S. Loans to
a Canadian Borrower or any portion thereof, at such Canadian Borrower’s option,
may be Floating Rate Loans or Eurocurrency Loans or any combination thereof
subject to the terms hereof. All other Loans shall be Eurocurrency Loans,
subject to the terms hereof.

(b)    Limitation on Amount of Advances. Notwithstanding anything in this
Agreement to the contrary:

(i)    the U.S. Dollar Equivalent of the aggregate principal amount of the
Aggregate Credit Exposure at any time shall not exceed the Aggregate Commitment;

(ii)    the U.S. Dollar Equivalent of the aggregate Facility Letter of Credit
Obligations at any time outstanding shall not exceed $25,000,000;

(iii)    the U.S. Dollar Equivalent of the aggregate principal amount of all
Swing Loans at any time outstanding shall not exceed $20,000,000; and

(iv)    the U.S. Dollar Equivalent of the Credit Exposure of any Lender shall
not exceed the Commitment of such Lender.

2.2.    Repayment of Loans; Evidence of Debt.

2.2.1    (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender in the relevant Agreed
Currency the then unpaid principal amount of each Loan owing by such Borrower to
such Lender on the Facility Termination Date and on such other dates and in such
other amounts as may be required from time to time pursuant to this Agreement.
Each Borrower hereby further agrees to pay to the Administrative Agent for the
account of each Lender interest in the relevant Agreed Currency on the unpaid
principal amount of the Loans owing by such Borrower from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in Section 2.8.

(b)    In addition to all other payments of the Loans required hereunder, the
Borrowers shall prepay the Advances at any time the Advances exceed the amounts
permitted under Section 2.1(b) by an amount equal to or greater than the amount
of such excess.

 

28



--------------------------------------------------------------------------------

2.2.2    The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.

2.2.3    The Borrowers agree that, upon the request to the Administrative Agent
by any Lender, the relevant Borrowers will execute and deliver to such Lender
promissory notes of each Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit D with appropriate insertions as to date,
currency and principal amount (each, a “Note”); provided, that the delivery of
such Notes shall not be a condition precedent to the Effective Date.

2.3.    Procedures for Borrowing.

(a)    Each Borrower may borrow under the Commitments from time to time prior to
the Facility Termination Date on any Business Day.

(b)    The Company shall give the Administrative Agent irrevocable notice (i) by
11:00 a.m., New York City time, on the date three Business Days prior to the
requested Borrowing Date, if all or any part of the requested Loans are to be
initially Eurodollar Loans, (ii) by 11:00 a.m., London time, on the date four
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Loans are to be initially Eurocurrency Loans, or (iii) by 11:00 a.m.,
New York City time, on the Borrowing Date otherwise, specifying in each case
(w) the amount to be borrowed and, if such Loan is to be denominated in an
Agreed Foreign Currency and not in U.S. Dollars, specifying the Agreed Foreign
Currency thereof, (x) the requested Borrowing Date, (y) whether the borrowing is
to be of Fixed Rate Loans, Floating Rate Loans (if denominated in U.S. Dollars
only) or a combination thereof (and such Borrowing shall be a Eurocurrency Loan
if it is denominated in an Agreed Foreign Currency and not in U.S. Dollars) and
(z) if the borrowing is to be entirely or partly of Fixed Rate Loans, the amount
of such Type of Loan and the length of the initial Interest Periods therefor.
Each borrowing under the Commitments shall be in an amount equal to (A) in the
case of Floating Rate Loans, 5,000,000 units or a whole multiple of 1,000,000
units in excess thereof (or, if the then aggregate available Commitments are
less than $5,000,000, such lesser amount) and (B) in the case of Eurodollar or
Eurocurrency Loans, 5,000,000 units or a whole multiple of 1,000,000 units in
excess thereof. Upon receipt of any such notice from the Company, the
Administrative Agent shall promptly notify each Lender thereof. Not later than
12:00 p.m., New York City time on each requested Borrowing Date each Lender
shall make an amount equal to its Pro Rata Share of the principal amount of the
Loans requested to be made on such Borrowing Date available to the
Administrative Agent at its office specified in Section 14.1 in U.S. Dollars and
in Same Day Funds. The Administrative Agent shall on such date credit the
account of the Company on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

(c)    Each Foreign Subsidiary Borrower (other than the Canadian Borrower) shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 11:00 a.m., London time four Business Days
prior to the requested Borrowing Date) specifying in each case (i) the amount to
be borrowed and the Agreed Foreign Currency thereof or if such Loan will be
denominated in U.S. Dollars, (ii) the requested Borrowing Date and (iii) the
length of the initial Interest Period therefor. The Canadian Borrower shall give
the Administrative Agent irrevocable notice (i) by 11:00 a.m., New York City
time, on the date three Business Days prior to the requested Borrowing Date, if
all or any part of the requested Loans are to be initially Fixed Rate Loans, or
(ii) by 11:00 a.m., New York City time, on the Borrowing Date otherwise,
specifying in each case (w) the amount to be borrowed

 

29



--------------------------------------------------------------------------------

and specifying the currency thereof (an Agreed Foreign Currency or U.S.
Dollars), (x) the requested Borrowing Date, (y) whether the borrowing is to be
of Fixed Rate Loans or Floating Rate Loans (if denominated in U.S. Dollars or
Canadian Dollars only) and (z) if the borrowing is to be entirely or partly of
Fixed Rate Loans, the amount of such Type of Loan and the length of the initial
Interest Periods therefor. Each borrowing by any Foreign Subsidiary Borrower
shall be in an amount equal to an amount in the relevant Agreed Foreign Currency
or U.S. Dollars which 5,000,000 units or a whole multiple of 1,000,000 units in
excess thereof or such other amounts as may be agreed upon between the Company
and the Administrative Agent. Upon receipt of any such notice from any such
Borrower, the Administrative Agent shall promptly notify the relevant Lenders
with respect to such Borrower. Not later than 2:00 p.m., local time of the
Administrative Agent’s funding office for such Borrower, on the requested
Borrowing Date, each such Lender shall make an amount equal to its Pro Rata
Share of the principal amount of such Loans requested to be made on such
Borrowing Date available to the Administrative Agent at the Administrative
Agent’s funding office for such Borrower specified by the Administrative Agent
from time to time by notice to such Lenders and in Same Day Funds. The amounts
made available by each such Lender will then be made available to the relevant
Borrower at the funding office for such Borrower and in like funds as received
by the Administrative Agent.

2.4.    Termination or Reduction of Commitments. The Company may permanently
reduce the Commitments, in whole or in part, ratably among the Lenders in
integral multiples of $5,000,000 upon at least three Business Days’ prior
written notice; provided, however, that the Aggregate Commitments may not be
reduced below the Aggregate Credit Exposure of all Lenders. In addition, all
accrued facility fees shall be payable on the effective date of any termination
of the Commitments.

2.5.    Facility and Administrative Agent Fees.

2.5.1.    The Company agrees to pay to the Administrative Agent for the account
of each Lender a facility fee at the rate per annum set forth in the pricing
grid in the Applicable Margin definition, on the average daily amount of each
Commitment of such Lender, whether used or unused, from and including the
Effective Date to but excluding the Facility Termination Date, payable on each
Payment Date hereafter and on the Facility Termination Date, and after the
Facility Termination Date payable on the Aggregate Credit Exposure on demand by
the Administrative Agent.

2.5.2.    The Company agrees to pay to the Administrative Agent for its own
account, such other fees as agreed to in writing between the Company and the
Administrative Agent.

2.6.    Optional Principal Payments on All Loans.

2.6.1.    The Company may at any time and from time to time prepay Floating Rate
Loans, in whole or in part, without penalty or premium, upon at least one
Business Day’s irrevocable notice to the Administrative Agent specifying the
date and amount of prepayment. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein. Partial
prepayment of Floating Rate Loans shall be in a minimum aggregate amount of
$1,000,000 or any integral multiple of $250,000 in excess thereof, or such
lesser principal amount as may equal the outstanding Floating Rate Loans to a
Borrower or such lesser amount as may be agreed to by the Administrative Agent.

2.6.2.    Each Borrower may at any time and from time to time prepay, without
premium or penalty (but together with payment of any amount payable pursuant to
Section 3.4), its Fixed Rate Loans in whole or in part, upon at least three
Business Days’ irrevocable notice to the Administrative Agent (which notice must
be received by the Administrative Agent prior to 11:00 a.m., New York City time,
in the case of prepayments by the Company and prior to 11:00 a.m., London time,
in the case of

 

30



--------------------------------------------------------------------------------

prepayments by any other Borrower) specifying the date and amount of prepayment.
Partial payments of Fixed Rate Loans shall be in a minimum aggregate amount of
5,000,000 units in the applicable Agreed Currency or in an integral multiple of
1,000,000 units in excess thereof, or such lesser principal amount as may equal
the outstanding Fixed Rate Loans to a Borrower or such lesser amount as may be
agreed to by the Administrative Agent.

2.6.3.    Each prepayment pursuant to this Section 2.6 and each conversion
pursuant to Section 2.7 shall be accompanied by accrued and unpaid interest on
the amount prepaid to the date of prepayment and any amounts payable under
Section 3.4 in connection with such payment.

2.6.4.    Prepayments by any Borrower pursuant to this Section 2.6 shall be
applied first to any Floating Rate Loans of such Borrower and second to any
Fixed Rate Loans of such Borrower then outstanding in such order as such
Borrower may direct, provided that all prepayments on any Loans to a Borrower
shall be applied pro rata to the Loans owing by such Borrower.

2.6.5.    All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.

2.7.    Conversion and Continuation of Outstanding Advances.

2.7.1.    U.S. Advances. Floating Rate Advances shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances. Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance either continue as a Eurodollar Advance
for the same or another Interest Period or be converted into a Floating Rate
Advance. Subject to the terms hereof, the applicable Borrower may elect from
time to time to convert all or any part of an Advance of any Type to the Company
into any other Type or Types of Advance; provided that any conversion of any
Eurodollar Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. The applicable Borrower shall give the Administrative
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurodollar Advance not later than 11:00 a.m.,
New York City time, at least one Business Day, in the case of a conversion into
a Floating Rate Advance, or three Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:

(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,

(b)    the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c)    the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar Advance, the duration of the Interest Period applicable thereto.

2.7.2.    Eurocurrency Advances. Any Eurocurrency Advances may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the relevant Borrower giving the Administrative Agent at least three
Business Days’ prior irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, in the case of
continuations by the Company or the Canadian Borrower and prior to 11:00 a.m.,
London time, in the

 

31



--------------------------------------------------------------------------------

case of continuations by any other Borrower) of such election and specifying the
duration of the Interest Period applicable thereto, provided, that if the
relevant Borrower shall fail to give such notice, such Eurocurrency Advance
shall be automatically continued for an Interest Period of one month, provided,
further, that if such continuation would extend the Interest Period beyond the
Facility Termination Date then such continuation shall not be permitted and such
Eurocurrency Advance shall be due at the end of the then applicable Interest
Period.

2.8.    Interest Rates, Interest Payment Dates; Interest and Fee Basis.

(a)    Each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Loan is made or is
converted from a Fixed Rate Loan into a Floating Rate Loan pursuant to
Section 2.7 to but excluding the date it becomes due or is converted into a
Fixed Rate Loan pursuant to Section 2.7 hereof, at a rate per annum equal to the
Floating Rate for such day. Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such Interest Period. Each Eurocurrency
Loan to any Foreign Subsidiary Borrower shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
applicable Eurocurrency Rate determined for such Interest Period or at such
other interest rate as agreed to by all Lenders.

(b)    Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the Effective
Date and at maturity. Interest accrued on each Fixed Rate Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Fixed Rate Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Fixed Rate Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.

(c)    Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, except as
otherwise provided in the definition of Interest Period, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

(d)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period such interest or fee is payable over a year comprised of 360 days,
except for (i) interest on Floating Rate Loans which shall be calculated for
actual days elapsed on the basis of a 365 day year, or 366 days in a leap year,
(ii) interest on Loans denominated in British Pounds Sterling which shall be
calculated for actual days elapsed on the basis of a 365 day year or unless
otherwise specified herein and (iii) interest on Loans denominated in any other
Foreign Currency for which it is required by applicable law or customary to
compute interest on the basis of a year of 365 days or, if required by
applicable law or customary, 366 days in a leap year, shall be computed on such
basis.

(e)    Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Fixed Rate Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Fixed Rate
Advance. No Interest Period may end after the Facility Termination Date.

 

32



--------------------------------------------------------------------------------

(f)    For purposes of the Interest Act (Canada), (i) whenever any interest or
fee under this Agreement is calculated using a rate based on a year of 360 days
or 365 days, as the case may be, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
Applicable Margin based on a year of 360 days or 365 days, as the case may be,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

(g)    If any provision of this Agreement would oblige a Canadian Borrower to
make any payment of interest or other amount payable to any holder of
Obligations in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that holder of Obligations of “interest” at
a “criminal rate” (as such terms are construed under the Criminal Code
(Canada)), then, notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by
applicable law or so result in a receipt by that holder of Obligations of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

(i)    first, by reducing the amount or rate of interest; and

(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

2.10.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in this Agreement, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrowers (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued (after the expiration of the then current Interest
Period) as a Fixed Rate Advance, provided that, notwithstanding the foregoing,
any outstanding Eurocurrency Advance may be continued for an Interest Period not
to exceed one month after such notice to the Borrowers by the Required Lenders.
Upon and during the continuance of any Default, the Required Lenders may, at
their option, by notice to the Company (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders as to changes and interest rates)
declare that (i) each Fixed Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period (with the Applicable Margin automatically adjusted to the
highest amount provided in the definition of Applicable Margin, notwithstanding
where the Applicable Margin would otherwise be set) plus 2% per annum, and
(ii) each Floating Rate Advance and any other amount due under this Agreement
shall bear interest at a rate per annum equal to the Floating Rate otherwise
applicable to Floating Rate Loans plus 2% per annum, provided that, upon and
during the continuance of any acceleration for any reason of any of the
Obligations, the interest rate set forth in clauses (i) and (ii) shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.

2.10.    Pro Rata Payment, Method of Payment.

2.10.1.    Each borrowing of Loans by the Company from the Lenders shall be made
pro rata according to the Pro Rata Shares of such Lenders in effect on the date
of such borrowing. Each payment by the Company on account of any facility fee
shall be allocated by the Administrative Agent

 

33



--------------------------------------------------------------------------------

among the Lenders in accordance with their respective Pro Rata Shares. Any
reduction of the Commitments of the Lenders shall be allocated by the
Administrative Agent among the Lenders pro rata according to the Pro Rata Shares
of the Lenders with respect thereto. Except as otherwise provided in this
Agreement, each optional prepayment by the Company on account of principal or
interest on its Loans shall be allocated by the Administrative Agent pro rata
according to the respective outstanding principal amounts thereof. All payments
(including prepayments) to be made by the Company hereunder in respect of
amounts denominated in U.S. Dollars, whether on account of principal, interest,
fees or otherwise, shall be made, without setoff, deduction, or counterclaim, in
Same Day Funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by 12:00 p.m., New York City time on the date when due. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of any Borrower maintained with JPMCB
or any of its Affiliates for each payment of principal, interest and fees as it
becomes due hereunder.

2.10.2.    Each borrowing of Foreign Currency Loans by any Borrower shall be
made pro rata according to the Pro Rata Shares of the Lenders in effect on the
date of such Loans. Except as provided in this Agreement, each payment
(including each prepayment) by a Foreign Subsidiary Borrower on account of
principal of and interest on its Loans shall be allocated by the Administrative
Agent pro rata according to the respective principal amounts of the Loans then
due and owing by such Borrower. All payments (including prepayments) to be made
by a Borrower on account of Loans, whether on account of principal, interest,
fees or otherwise, shall be made without setoff, deduction, or counterclaim in
the currency of such Loan (in Same Day Funds) to the Administrative Agent for
the account of the Lenders at the payment office for such Loans specified from
time to time by the Administrative Agent by notice to the Borrowers prior to
12:00 p.m. local time at such payment office on the due date thereof. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of any Borrower maintained with
JPMCB or any of its Affiliates for each payment of principal, interest and fees
as it becomes due hereunder.

2.11.    Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender reasonably and in
good faith believes to be an Authorized Officer. Each Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. Notwithstanding anything herein to the
contrary, all requests for Loans denominated in any Foreign Currency (other than
from the Canadian Borrower) or any continuation of such Loans, or conversion
thereto, shall be in writing unless otherwise agreed to by the Administrative
Agent.

2.12.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each

 

34



--------------------------------------------------------------------------------

Commitment reduction notice, borrowing notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

2.13.    Lending Installations. Each Lender may make and book its Loans at any
Lending Installation(s) selected by such Lender and may change its Lending
Installation(s) from time to time. All terms of this Agreement shall apply to
any such Lending Installation(s) and the Notes, if any, shall be deemed held by
each Lender for the benefit of such Lending Installation(s). Each Lender may, by
written notice to the Administrative Agent and the applicable Borrower,
designate one or more Lending Installations which are to make and book Loans and
for whose account Loan payments are to be made.

2.14.    Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(a) in the case of a Lender, the proceeds of a Loan or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate
applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan.

2.15.    Facility Letters of Credit.

2.15.1.    Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers herein set forth, the Issuers hereby agree to issue for the account of
a Borrower through such of the Issuer’s Lending Installations or Affiliates as
the Issuer may determine, one or more Facility Letters of Credit in accordance
with this Section 2.15, from time to time during the period, commencing on the
Effective Date and ending five Business Days prior to the Facility Termination
Date. All Existing Facility Letters of Credit shall be deemed issued hereunder
on the Effective Date. Notwithstanding anything herein to the contrary, the
Issuer shall have no obligation hereunder to issue, and shall not issue, any
Facility Letter of Credit (i) the proceeds of which would be made available to
any Person (A) to fund any activity or business of or with any Sanctioned
Person, or in any country or territory that, at the time of such funding, is the
subject of any Sanctions or (B) in any manner that would result in a violation
of any Sanctions by any party to this Agreement, (ii) if any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuer from issuing such Facility Letter of Credit, or
any Requirement of Law relating to the Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuer shall prohibit, or request that the Issuer refrain
from, the issuance of letters of credit generally or such Facility Letter of
Credit in particular or shall impose upon the Issuer with respect to such
Facility Letter of Credit any restriction, reserve or capital requirement (for
which the Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuer any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuer in
good faith deems material to it, or (iii) if the issuance of such Facility
Letter of Credit would violate one or more policies of the Issuer applicable to

 

35



--------------------------------------------------------------------------------

letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

2.15.2.    Conditions for Issuance. In addition to being subject to the
satisfaction of the conditions contained in Sections 4.1 and 4.2, the obligation
of an Issuer to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:

(a)    the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by the Issuers, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon the Issuer;

(b)    the requested Facility Letter of Credit has an expiration date not later
than one year after the date of issuance (or, in the case of any renewal or
extension thereof, one year after such renewal or extension);

(c)    after giving effect to the Facility Letter of Credit requested hereunder,
the aggregate maximum amount then available for drawing under Facility Letters
of Credit issued by the Issuers, shall not exceed the amount permitted by
Section 2.1(b), and no prepayment would be required under this Agreement and no
provision of this Agreement would be breached;

(d)    the applicable Borrower shall have delivered to the applicable Issuer at
such times and in such manner as such Issuer may reasonably prescribe such
documents and materials as may be required pursuant to the terms of the proposed
Facility Letter of Credit and the proposed Facility Letter of Credit shall be
reasonably satisfactory to such Issuer as to form and content; and

(e)    as of the date of issuance, no order, judgment or decree of any Court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to such Issuer and no request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over such Issuer shall prohibit or request that such Issuer refrain from the
issuance of Letters of Credit generally or the issuance of that Facility Letter
of Credit.

Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuer shall be obligated to issue or modify any Facility Letter of Credit if,
immediately after giving effect thereto, the outstanding Facility LC Exposure in
respect of all Letters of Credit issued by such Person and its Affiliates would
exceed such Issuer’s Issuer Sublimit. Without limiting the foregoing and without
affecting the limitations contained herein, it is understood and agreed that a
Borrower may from time to time request that an Issuer issue Letters of Credit in
excess of its individual Issuer Sublimit in effect at the time of such request,
and each Issuer agrees to consider any such request in good faith. Any Facility
Letter of Credit so issued by an Issuer in excess of its individual Issuer
Sublimit then in effect shall nonetheless constitute a Facility Letter of Credit
for all purposes of the Credit Agreement, and shall not affect the Issuer
Sublimit of any other Issuer, subject to the limitations on the aggregate
Facility LC Exposure set forth in Section 2.1(b).

2.15.3.    Procedure for Issuance of Facility Letters of Credit. (a) The
applicable Borrower shall give one of the Issuers and the Administrative Agent
three Business Days’ prior written notice of

 

36



--------------------------------------------------------------------------------

any requested issuance of a Facility Letter of Credit under this Agreement
(except that, in lieu of such written notice, a Borrower may give an Issuer
(i) notice of such request by facsimile or other electronic means acceptable to
such Issuer or (ii) telephonic notice of such request if confirmed in writing by
delivery to such Issuer (A) immediately of a facsimile or other electronic means
acceptable to such Issuer of the written notice required hereunder which has
been signed by an Authorized Officer of such Borrower and (B) promptly (but in
no event later than the requested time of issuance) of a copy of the written
notice required hereunder containing the original signature of an Authorized
Officer of such Borrower); such notice shall be irrevocable and shall specify
the stated amount and Agreed Currency of the Facility Letter of Credit
requested, (which requested currency shall be limited to the currency in which
such Borrower may obtain Loans under this Agreement), the effective date (which
day shall be a Business Day) of issuance of such requested Facility Letter of
Credit, the date on which such requested Facility Letter of Credit is to expire
(which date shall be a Business Day and shall in no event be later than the
fifth day prior to Facility Termination Date, unless such Facility Letter of
Credit is cash collateralized pursuant to Section 2.15.7), the purpose for which
such Facility Letter of Credit is to be issued, and the Person for whose benefit
the requested Facility Letter of Credit is to be issued. The Administrative
Agent shall give notice to each applicable Lender of the issuance of each
Facility Letter of Credit reasonably promptly after such Facility Letter of
Credit is issued. At the time such request is made, the requesting Borrower
shall also provide the applicable Issuer with a copy of the form of the Facility
Letter of Credit it is requesting be issued. Such notice, to be effective, must
be received by such Issuer not later than 2:00 p.m. (local time) or the time
agreed upon by such Issuer and such Borrower on the last Business Day on which
notice can be given under this Section 2.15.3.

(b)    Subject to the terms and conditions of this Section 2.15.3 and provided
that the applicable conditions set forth in Sections 4.1 and 4.2 hereof have
been satisfied, the Issuer shall, on the requested date, issue a Facility Letter
of Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices.

(c)    The Issuers shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2.15 are met as though a new Facility
Letter of Credit was being requested and issued.

2.15.4.    Reimbursement Obligations. (a) Each Borrower agrees to pay to the
Issuer the amount of all Reimbursement Obligations, interest and other amounts
payable to the Issuer under or in connection with any Facility Letter of Credit
issued on behalf of such Borrower immediately when due, irrespective of any
claim, set-off, defense or other right which the Borrower, the Company or any
Subsidiary may have at any time against the Issuer or any other Person, under
all circumstances, including without limitation, any of the following
circumstances:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(ii)    the existence of any claim, setoff, defense or other right which any
Borrower or any Subsidiary may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), any Issuer, any Lender,
or any other Person, whether in connection with this Agreement, any Facility
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
Subsidiary and the beneficiary named in any Facility Letter of Credit);

 

37



--------------------------------------------------------------------------------

(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v)    the occurrence of any Default or Unmatured Default.

(b)    The Issuer shall promptly notify the applicable Borrower of any draw
under a Facility Letter of Credit. Such Borrower shall reimburse the applicable
Issuer for drawings under a Facility Letter of Credit issued by it on behalf of
such Borrower promptly after the payment by the Issuer. Any Reimbursement
Obligation with respect to any Facility Letter of Credit shall bear interest
from the date of the relevant drawings under the pertinent Facility Letter of
Credit at (i) in the case of such Obligations denominated in U.S. Dollars, the
interest rate for Floating Rate Loans or (ii) in the case of such Obligations
denominated in an Agreed Foreign Currency, at the correlative floating rate of
interest customarily applicable to similar extensions of credit to corporate
borrowers denominated in such currency in the country of issue of such currency,
as determined by the Administrative Agent. In addition to its other rights, the
Issuers shall also have all rights for indemnification and reimbursement as each
Lender is entitled under this Agreement.

2.15.5.    Participation. (a) Immediately upon issuance by an Issuer of any
Facility Letter of Credit in accordance with the procedures set forth in
Section 2.15.3, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuer, without recourse or
warranty, an undivided interest and participation equal to its Pro Rata Share of
such Facility Letter of Credit (including, without limitation, all obligations
of the applicable Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto; provided, that a Facility Letter of Credit issued
by an Issuer shall not be deemed to be a Facility Letter of Credit for purposes
of this Section 2.15.5 if such Issuer shall have received written notice from
any Lender on or before one Business Day prior to the date of its issuance of
such Facility Letter of Credit that one or more of the conditions contained in
Sections 4.1 or 4.2 are not then satisfied, and, in the event an Issuer receives
such a notice, it shall have no further obligation to issue any Facility Letter
of Credit until such notice is withdrawn by that Lender or such condition has
been effectively waived in accordance with the provisions of this Agreement.

(b)    In the event that an Issuer makes any payment under any Facility Letter
of Credit and the applicable Borrower shall not have repaid such amount to the
Issuer pursuant to Section 2.15.4, the Issuer shall promptly notify the
Administrative Agent and each Lender participating in such Facility Letter of
Credit of such failure, and each Lender participating in such Facility Letter of
Credit shall promptly and unconditionally pay to the Administrative Agent for
the account of such Issuer the amount of such Lender’s Pro Rata Share of the
unreimbursed amount of any such payment in such currency. If any Lender
participating in such Facility Letter of Credit fails to make available to such
Issuer any amounts due to such Issuer pursuant to this Section 2.15.5(b), such
Issuer shall be entitled to recover such amount, together with interest thereon
(i) in the case of amounts denominated in U.S. Dollars, at the Federal Funds
Effective Rate, for the first three Business Days after such Lender receives
such notice and thereafter, at the Floating Rate, or (ii) in the case of amounts
denominated in an Agreed Foreign Currency, at a local cost of funds rate for
obligations in such currency as determined by the Administrative Agent for the
first three Business Days after such Lender receives such notice, and thereafter
at the floating rate of interest correlative to the Floating Rate customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue of such currency, as determined by the
Administrative Agent, in either case payable (i) on demand, (ii) by setoff
against any payments made to such Issuer for the account of such Lender or
(iii) by payment to such Issuer by the Administrative Agent

 

38



--------------------------------------------------------------------------------

of amounts otherwise payable to such Lender under this Agreement. The failure of
any Lender to make available to the Administrative Agent its Pro Rata Share of
the unreimbursed amount of any such payment shall not relieve any other Lender
of its obligation hereunder to make available to the Administrative Agent its
Pro Rata Share of the unreimbursed amount of any payment on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent its Pro Rata Share of
the unreimbursed amount of any payment on the date such payment is to be made.

(c)    Whenever the Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to each Lender
which has funded its participating interest therein, in like funds as received
an amount equal to such Lender’s Pro Rata Share thereof.

(d)    The obligations of a Lender to make payments to the Administrative Agent
with respect to a Facility Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, set-off, qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances.

(e)    In the event any payment by a Borrower received by the Administrative
Agent with respect to a Facility Letter of Credit and distributed by the
Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Lender which received such distribution shall, upon demand by
the Administrative Agent, contribute such Lender’s Pro Rata Share of the amount
set aside, avoided or recovered together with interest at the rate required to
be paid by the Administrative Agent upon the amount required to be repaid by it.

2.15.6.    Compensation for Facility Letters of Credit.

(a)    The Issuer of a Facility Letter of Credit shall have the right to receive
from the Borrower which requested issuance of such Facility Letter of Credit,
solely for the account of such Issuer, a fronting fee in an amount agreed upon
with the applicable Issuer as well as the Issuer’s reasonable and customary
costs of issuing and servicing the Facility Letters of Credit.

(b)    In addition, such Borrower shall pay to the Administrative Agent for the
account of each Lender participating in such Facility Letter of Credit a
non-refundable fee at a per annum rate equal to the Applicable Margin applied to
the face amount of the Facility Letter of Credit, payable quarterly in arrears
to all Lenders participating in such Facility Letter of Credit (including the
Issuers) ratably from the date such Facility Letter of Credit is issued until
its stated expiry date.

2.15.7.    Letter of Credit Collateral Account. Each Borrower hereby agrees that
it will, until the final expiration date of any Facility Letter of Credit and
thereafter as long as any amount is payable to the Lenders in respect of any
Facility Letter of Credit, maintain a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIV, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and in which such Borrower shall have no interest other than as set
forth in Section 8.1. The Administrative Agent will invest any funds on deposit
from time to time in the Letter of Credit Collateral Account in certificates of
deposit of the Administrative Agent having a maturity not exceeding 30 days.
Nothing in this Section 2.15.7 shall either obligate the Administrative Agent to
require any Borrower to deposit any funds in the Letter of Credit Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Letter of Credit Collateral Account other than as follows: (a) as
required by Section 8.1, and the Borrower’s obligations to deposit funds in the
Letter of Credit Collateral Account are limited to the circumstances required by

 

39



--------------------------------------------------------------------------------

Section 8.1 after the occurrence of a Default and during the continuance thereof
and with respect to any Facility Letter of Credit with an expiration after the
Facility Termination Date, and (b) if any Facility Letter of Credit has an
expiration date after the Facility Termination Date, the Company shall deposit
funds in the Letter of Credit Collateral Account in an amount equal to or
greater than 105% of the aggregate maximum amount remaining available to be
drawn under all such Facility Letters of Credit on or before the date 30 days
prior to the Facility Termination Date.

2.15.8.    Nature of Obligations. (a) As among the Borrowers, the Issuers and
the Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Facility Letters of Credit by, the respective beneficiaries of the
Facility Letters of Credit requested by it. In furtherance and not in limitation
of the foregoing, the Issuers and the Lenders shall not be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any Facility Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Facility Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise; (v) errors in interpretation of technical terms;
(vi) misapplication by the beneficiary of a Facility Letter of Credit of the
proceeds of any drawing under such Facility Letter of Credit; or (vii) any
consequences arising from causes beyond the control of the Issuers or the
Lenders. In addition to amounts payable as elsewhere provided in this
Section 2.15, such Borrower hereby agrees to protect, indemnify, pay and save
the Administrative Agent, each Issuer and each Lender harmless from and against
any and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) arising from the claims of third
parties against the Administrative Agent or such Issuer in respect of any
Facility Letter of Credit requested by such Borrower.

(b)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuers or
any Lender under or in connection with the Facility Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put such
Issuer or such Lender under any resulting liability to any Borrower or relieve
any Borrower of any of its obligations hereunder to the Issuers, the
Administrative Agent or any Lender.

(c)    Notwithstanding anything to the contrary contained in this
Section 2.15.8, a Borrower shall not have any obligation to indemnify the
Administrative Agent, any Issuer or any Lender under this Section 2.15 in
respect of any liability incurred by each arising primarily out of the willful
misconduct of such Issuer, as determined by a court of competent jurisdiction,
or out of the wrongful dishonor by such Issuer of a proper demand for payment
made under the Facility Letters of Credit issued by such Issuer as determined by
a court of competent jurisdiction, unless such dishonor was made at the request
of such Borrower in writing, or out of the wrongful honor by such Issuer of a
demand for payment made under the Facility Letters of Credit issued by such
Issuer which demand for payment does not comply with the conditions required in
order to draw upon such Facility Letter of Credit as determined by a court of
competent jurisdiction, unless such dishonor was made at the request of such
Borrower in writing.

2.15.9.    Replacement and Resignation of the Issuer. (a) Any Issuer may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuer and the successor Issuer. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuer. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuer. From and after the effective
date of any such replacement, (i) the successor Issuer shall have all the rights
and obligations of the Issuer under this Agreement with

 

40



--------------------------------------------------------------------------------

respect to Facility Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuer” shall be deemed to refer to such
successor or to any previous Issuer, or to such successor and all previous
Issuers, as the context shall require. After the replacement of an Issuer
hereunder, the replaced Issuer shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuer under this Agreement with
respect to Facility Letters of Credit then outstanding and issued by it prior to
such replacement, but shall not be required to issue additional Facility Letters
of Credit.

(b) Subject to the appointment and acceptance of a successor Issuer, the Issuer
may resign as an Issuer at any time upon thirty days’ prior written notice to
the Administrative Agent, the Company and the Lenders, in which case, such
Issuer shall be replaced in accordance with Section 2.15.19(a) above.

2.15.10.     Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, report in writing to the
Administrative Agent (i) periodic activity (for such period or recurrent periods
as shall be requested by the Administrative Agent) in respect of Facility
Letters of Credit issued by such Issuer, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuer issues,
amends, renews or extends any Facility Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Facility
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuer makes any Facility LC Disbursement, the date and amount of
such Facility LC Disbursement, (iv) on any Business Day on which a Borrower
fails to reimburse a Facility LC Disbursement required to be reimbursed to such
Issuer on such day, the date of such failure and the amount of such Facility LC
Disbursement, and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Facility Letters of
Credit issued by such Issuer.

2.15.11.     LC Exposure Determination. For all purposes of this Agreement, the
amount of a Facility Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof shall be deemed to be the maximum stated amount of such
Facility Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at the time of determination.

2.16.    Swing Loans.

(a)    Making of Swing Loans. The Administrative Agent may elect in its sole
discretion to make revolving loans (the “Swing Loans”) to any Borrower solely
for the Administrative Agent’s own account, from time to time prior to the
Facility Termination Date up to an aggregate principal amount at any one time
outstanding not to exceed the amount permitted by Section 2.1(b). The
Administrative Agent may make Swing Loans, provided that the Administrative
Agent has received a request in writing (or via telephone if permitted by the
Administrative Agent) from an Authorized Officer of such Borrower for funding of
a Swing Loan no later than such time required by the Administrative Agent, on
the Business Day on which such Swing Loan is requested to be made in the case of
Swing Loans denominated in U.S. Dollars, Euros or British Pounds Sterling or, if
required by the Administrative Agent, one Business Day prior to the date such
Swing Loan is requested to be made in the case of Swing Loans denominated in any
other Agreed Currency. The Administrative Agent shall not make any Swing Loan in
the period commencing one Business Day after the Administrative Agent shall have
received written notice from any Lender that one or more of the conditions
contained in Sections 4.1 or 4.2 are not then satisfied and ending upon the
satisfaction or waiver of such condition(s). Each outstanding Swing Loan shall
be payable on the Business Day following demand therefor, with interest at the
rate agreed to

 

41



--------------------------------------------------------------------------------

between the Administrative Agent and such Borrower accrued thereon, shall be
secured as part of the Obligations by the Collateral and shall otherwise be
subject to all the terms and conditions applicable to Loans, except that all
interest thereon shall be payable to the Administrative Agent solely for its own
account.

(b)    Swing Loan Borrowing Requests. Each Borrower agrees to deliver promptly
to the Administrative Agent a written confirmation of each telephonic notice for
Swing Loans signed by an Authorized Officer. If the written confirmation differs
in any material respect from the action taken by the Administrative Agent, the
records of the Administrative Agent shall govern, absent manifest error.

(c)    Repayment of Swing Loans. At any time after making a Swing Loan, the
Administrative Agent may request such Borrower to, and upon request by the
Administrative Agent such Borrower shall, promptly request an Advance from all
Lenders to such Borrower and apply the proceeds of such Advance to the repayment
of any Swing Loan owing by such Borrower not later than the Business Day
following the Administrative Agent’s request. Notwithstanding the foregoing,
upon the earlier to occur of (a) three Business Days after demand is made by the
Administrative Agent, and (b) the Facility Termination Date, each Lender (other
than the Administrative Agent) shall irrevocably and unconditionally purchase
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Swing Loan in an amount equal to such
Lender’s Pro Rata Share of such Swing Loan and promptly pay such amount to the
Administrative Agent in Same Day Funds. Such payment shall be made by the other
Lenders whether or not a Default is then continuing or any other condition
precedent set forth in Section 4.2 is then met and whether or not such Borrower
has then requested an Advance in such amount. If any Lender fails to make
available to the Administrative Agent, any amounts due to the Administrative
Agent from such Lender pursuant to this Section, the Administrative Agent shall
be entitled to recover such amount, together with interest thereon at the
Federal Funds Effective Rate or such other local cost of funds rate determined
by the Administrative Agent with respect to any Swing Loan denominated in any
Agreed Foreign Currency for the first three Business Days after such Lender
receives notice of such required purchase and thereafter, at the rate applicable
to such Loan, payable (i) on demand, (ii) by setoff against any payments made to
the Administrative Agent for the account of such Lender or (iii) by payment to
the Administrative Agent by the Administrative Agent of amounts otherwise
payable to such Lender under this Agreement. The failure of any Lender to make
available to the Administrative Agent its Pro Rata Share of any unpaid Swing
Loan shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent its Pro Rata Share of any unpaid Swing
Loan on the date such payment is to be made, but no Lender shall be responsible
for the failure of any other Lender to make available to the Administrative
Agent its Pro Rata Share of any unpaid Swing Loan.

2.17.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.5.1, subject to clause (c)(iv) below;

(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.2), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each Lender affected
thereby which affects such Defaulting Lender shall require the consent of such
Defaulting Lender;

 

42



--------------------------------------------------------------------------------

(c)    if any Swing Loan Exposure or Facility LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

(i)    all or any part of such Swing Loan Exposure and Facility LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swing Loan
Exposure and Facility LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; and

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Loan
Exposure and (y) second, cash collateralize such Defaulting Lender’s Facility LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth herein for so long as
such Facility LC Exposure is outstanding;

(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to Section 2.17(c), the Company shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.15.6(b) with respect to such Defaulting Lender’s Facility LC Exposure during
the period such Defaulting Lender’s Facility LC Exposure is cash collateralized;

(iv)    if the Facility LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.17(c), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 2.15.6(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or

(v)    if any Defaulting Lender’s Facility LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.17(c), then, without
prejudice to any rights or remedies of the Issuers or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Facility LC Exposure) and letter of credit fees payable
under Section 2.15.6(b) with respect to such Defaulting Lender’s Facility LC
Exposure shall be payable to the Issuers until such Facility LC Exposure is cash
collateralized and/or reallocated;

(vi)    so long as any Lender is a Defaulting Lender, the Issuers shall not be
required to issue, amend or increase any Facility Letter of Credit (and it is
acknowledged that the Administrative Agent is not be required to fund any Swing
Loan at any time) and, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.17(c),
and participating interests in any such newly issued or increased Facility
Letter of Credit or newly made Swing Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and

(d)    notwithstanding anything herein to the contrary, any amount payable to
such Defaulting Lender hereunder (whether on account of principal, interest,
fees or otherwise) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent (other
than to the Administrative Agent as the lender of Swing Loans) hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuers or the Administrative Agent (in its capacity as the lender
of Swing Loans) hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participating interest in any Swing
Loan or Facility Letter of Credit in respect of which such Defaulting Lender has
failed to fund its portion

 

43



--------------------------------------------------------------------------------

thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and such
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to such Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Facility LC Disbursements which
a Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Administrative Agent or any Issuer has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuer shall
be required to issue, amend or increase any Facility Letter of Credit, unless
the Issuer shall have entered into arrangements with the applicable Borrowers or
such Lender, satisfactory to the Administrative Agent or such Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder. It
is acknowledged that the Administrative Agent is not required to fund any Swing
Loan at any time.

In the event that the Administrative Agent, the Company and the Issuers each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swing Loan Exposure and Facility
LC Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swing Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share.

2.18.    Collateral Security; Guaranties; Further Assurances.

(a)    As security for the payment of the Secured Obligations, the Company shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent Loan Documents granting the following: first priority
liens and security interests, pursuant to Pledge Agreements, on 65% of the
present and future voting Capital Stock (and 100% of such non-voting Capital
Stock) of certain present and future Foreign Subsidiaries and Guaranties of
certain present and future Domestic Subsidiaries such that, at all times, the
Domestic Subsidiaries which are not Guarantors and the Foreign Subsidiaries that
are owned directly by the Company or any Domestic Subsidiary that do not have
65% of their Capital Stock (and 100% of such non-voting Capital Stock) pledged
pursuant to Pledge Agreements do not, if considered in the aggregate as a single
Subsidiary, constitute a Significant Subsidiary. For purposes of this
Section 2.18, the assets of any Subsidiary shall be calculated based on the
consolidated assets of such Subsidiary and its Subsidiaries. In connection with
the delivery of any such Guaranties and Pledge Agreements, the Company shall
provide such other documentation to the Administrative Agent, including, without
limitation, one or more opinions of counsel satisfactory to the Administrative
Agent, corporate documents and resolutions, which in the reasonable opinion of
the Administrative Agent is necessary or advisable in connection therewith.

(b)    Each of the Borrowers agrees that it will execute and deliver, and cause
each Guarantor to execute and deliver, promptly upon the request of the
Administrative Agent, such additional Collateral Documents and other agreements,
documents and instruments, each in form and substance satisfactory to

 

44



--------------------------------------------------------------------------------

the Administrative Agent, sufficient to grant to the Administrative Agent, for
the benefit of the relevant Lenders and the Administrative Agent, the liens and
security interests contemplated by this Agreement and the Collateral Documents.

2.19.    Optional Increase in Commitments.

(a)    Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Administrative
Agent and the Company) prior written notice to the Administrative Agent,
increase the Aggregate Commitments from time to time, either by designating a
lender not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent which
shall not be unreasonably withheld) or by agreeing with an existing Lender that
such Lender’s Commitment shall be increased (thus increasing the Aggregate
Commitments); provided that:

(i)    no Default or Unmatured Default shall have occurred and be continuing
hereunder as of the effective date of such increase;

(ii)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

(iii)    the amount of each such increase in the Aggregate Commitments shall not
be less than $10,000,000 (or such other minimum amount agreed to between the
Administrative Agent and the Company), and shall not cause the sum of (x) the
aggregate increases in the Commitments under this Section 2.19(a) plus (y) the
outstanding amount of all New Term Loans made under Section 2.19(b) to exceed
$200,000,000;

(iv)    the Borrowers and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Administrative Agent, a Lender Addition
and Acknowledgement Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and acknowledged by the Administrative Agent and each
Borrower;

(v)    no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;

(vi)    the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Company shall have complied with
such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent;

(vii)    the interest rates paid with respect to the increased Commitment shall
be identical to those payable with respect to the existing Commitments;

(viii)    the Administrative Agent shall have received such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request; and

 

45



--------------------------------------------------------------------------------

(ix)    a new Lender may not be the Borrower or any Affiliate or Subsidiary of
the Borrower.

Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Administrative Agent shall, if such Lender Addition and
Acknowledgement Agreement has been completed and the other conditions described
in this Section 2.19 have been satisfied: (x) accept such Lender Addition and
Acknowledgement Agreement; (y) record the information contained therein in the
Register; and (z) give prompt notice thereof to the Lenders and the Company and
deliver to the Lenders a schedule reflecting the new Commitments. The Lenders
(new or existing) shall accept an assignment from the existing Lenders, and the
existing Lenders shall make an assignment to the new or existing Lender
accepting a new or increased Commitment, of a direct or participation interest
in each then outstanding Loan and Facility Letter of Credit such that, after
giving effect thereto, all Credit Exposure hereunder is held ratably by the
Lenders in proportion to their respective Commitments. Assignments pursuant to
the preceding sentence shall be made in exchange for the principal amount
assigned plus accrued and unpaid interest and facility and letter of credit
fees. The Borrowers shall make any payments under Section 3.4 resulting from
such assignments.

(b)    Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Administrative
Agent and the Company) prior written notice to the Administrative Agent, request
a new credit facility which is a term loan (a “New Term Loan”); provided that:

(i)    no Default or Unmatured Default shall have occurred and be continuing
hereunder as of the effective date of such increase;

(ii)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

(iii)    the amount of each such New Term Loan shall not be less than
$10,000,000 (or such other minimum amount agreed to between the Administrative
Agent and the Company), and shall not cause the sum of (x) the aggregate
increases in the Commitments under Section 2.19(a) plus (y) the outstanding
amount of any such New Term Loan and any other New Term Loans made under this
Section 2.19(b) to exceed $200,000,000;

(iv)    the Company and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Administrative Agent, a Lender Addition
and Acknowledgement Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and acknowledged by the Administrative Agent and the
Company;

(v)    no existing Lender shall be obligated in any way to make any New Term
Loan unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;

 

46



--------------------------------------------------------------------------------

(vi)    the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Company shall have complied with
such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent;

(vii)    the Administrative Agent shall have received such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request;

(viii)    the interest rates, amortization and fees applicable to the New Term
Loan shall be determined by the Company, the Administrative Agent and the
Lenders thereunder;

(ix)    the New Term Loans shall constitute “Loans” for all purposes of the Loan
Documents;

(x)    this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Administrative Agent to reflect
any technical changes necessary to give effect to such New Term Loan in
accordance with its terms as set forth herein, which may include the addition of
such New Term Loan as a separate facility;

(xi)    such New Term Loan is on the same terms and conditions as those set
forth in this Agreement, except as set forth in (viii) above or to the extent
reasonably satisfactory to the Administrative Agent; and

(xii)    a new Lender may not be the Company or any Affiliate or Subsidiary of
the Company.

(c)    This provisions of Sections 2.19(a) and (b) shall supersede any
provisions in Section 8.2 or with respect to pro rata payments or distributions
to the contrary.

2.20.    Amendment and Restatement. This Agreement amends and restates the
Existing Loan Agreement as of the date hereof. All loans and letters of credit
outstanding under the Existing Loan Agreement shall constitute Loans and
Facility Letters of Credit under this Agreement and all fees and other
obligations accrued under the Existing Loan Agreement as of the date of this
Agreement will be paid under this Agreement according to the terms of this
Agreement. The Loans and Facility Letters of Credit and other obligations
pursuant hereto are issued in exchange and replacement for the loans, letters of
credit other obligations under the Existing Loan Agreement, shall not be a
novation or satisfaction thereof and shall be entitled to and secured by the
same collateral with the same priority. The Lenders and each Existing Lender
which will not continue as a Lender hereunder (an “Exiting Lender”) will make
such payments among themselves as directed by the Administrative Agent so that,
after giving effect thereto, each Lender will hold its Pro Rata Share of the
outstanding Aggregate Credit Exposure on the Effective Date and with Interest
Periods that all begin on the Effective Date and the Company shall be liable for
any breakage costs under Section 3.4. All parties hereto acknowledge that this
Agreement, as it may be amended, restated or otherwise modified from time to
time, constitutes the “Existing Loan Agreement” as defined in the Intercreditor
Agreement. The Company acknowledges and agrees that the Pledge Agreements are
hereby ratified and confirmed and shall remain in full force and effect, it has
no defense, offset, counterclaim or other claim or dispute with respect thereto
and such Pledge Agreements are “Stock Pledge Documents” as defined in the
Intercreditor Agreement.

 

47



--------------------------------------------------------------------------------

ARTICLE III

CHANGE IN CIRCUMSTANCES, TAXES

3.1.    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Fixed Rate Advance:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Eurodollar Base Rate or the Eurocurrency Base Rate, as
applicable, for such Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the Eurocurrency Base Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any request that requests the conversion of any Advance to, or
continuation of any Advance as, a Fixed Rate Advance shall be ineffective and
any such Eurocurrency Loan shall be repaid on the last day of the then current
Interest Period applicable thereto, (ii) if any request for an Advance requests
a Eurocurrency Advance such request shall be ineffective, and (iii) if any
request for an Advance requests a Eurodollar Advance, such Advance shall be made
as an Floating Rate Advance; provided that if the circumstances giving rise to
such notice affect only one Type of Advances, then the other Type of Advances
shall be permitted. In the case of Loans by a Lender from its Lending
Installation in the United Kingdom, the applicable Borrower shall reimburse such
Lender, promptly upon demand by such Lender and to the extent the Lender is not
otherwise compensated for such amounts hereunder, for any mandatory costs of
meeting mandatory capital reserve requirements and regulatory fees, if any,
required by any regulatory bodies in the United Kingdom, including without
limitation the Bank of England, the Financial Conduct Authority and the
Prudential Regulation.

3.2.    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Base Rate or the Eurocurrency Base Rate) or the
Issuer;

(ii)    impose on any Lender or the Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans or Fixed Rate Loans made by such Lender or any Facility Letter
of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Fixed Rate Loan or
of maintaining its obligation to make any such Loan or

 

48



--------------------------------------------------------------------------------

to increase the cost to such Lender (including, without limitation, pursuant to
any conversion of any Advance denominated in an Agreed Currency into an Advance
denominated in any other Agreed Currency), the Issuer or such other Recipient of
participating in, issuing or maintaining any Facility Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, the Issuer
or such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Advance
denominated in an Agreed Currency into an Advance denominated in any other
Agreed Currency), then the Company will pay to such Lender, the Issuer or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuer or such other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    If any Lender or the Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuer’s capital or on the capital of
such Lender’s or the Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuer, to a level below
that which such Lender or the Issuer or such Lender’s or the Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuer’s policies and the policies of such
Lender’s or the Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay to such Lender or the
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuer or such Lender’s or the Issuer’s holding company for
any such reduction suffered.

(c)    A certificate of a Lender or the Issuer setting forth the amount or
amounts necessary to compensate such Lender or the Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or the Issuer, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or the Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuer’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or the Issuer pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuer, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuer’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

3.3.    Break Funding Payments. In the event of (a) the payment of any principal
of any Fixed Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a Default), (b) the conversion of
any Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Fixed Rate
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked and is revoked), or (d) the assignment of
any Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 3.5, then,
in any such event, the Company shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Base Rate or the Eurocurrency Base Rate
that would have been applicable to such Loan, for the period

 

49



--------------------------------------------------------------------------------

from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

3.4.    (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Borrowers. Each applicable Borrower shall
timely pay any to the relevant Governable Authority in accordance with
applicable law, or at the option of the Administrative Agent, timely reimburse
it for, Other Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the

 

50



--------------------------------------------------------------------------------

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

51



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g) , in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the

 

52



--------------------------------------------------------------------------------

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)    Survival. Each party’s obligations under this Section 3.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    Defined Terms. For purposes of this Section 3.4, the term “Lender”
includes any Issuer and the term “applicable law” includes FATCA.

(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.5.    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 3.2, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.4, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.2 or 3.4, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment including the $3,500 fee
contemplated by Section 13.1(b).

(b)    If any Lender (i) shall become affected by any of the changes or events
described in Section 3.2 or 3.4 and a Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder,
(ii) is a Defaulting Lender or (iii) has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 8.2 or any other provision of any Loan Document requires the consent of
all affected Lenders and with respect to which the Required Lenders shall have
granted their consent (any such Lender being hereinafter referred to as a
“Departing Lender”), then in such case, the Borrowers may, upon at least five
Business Days’ notice to the Administrative Agent and such Departing Lender (or
such shorter notice period specified by the Administrative Agent), designate a
replacement lender acceptable to the Administrative Agent (a “Replacement
Lender”) to which such Departing Lender shall, subject to its receipt (unless a
later date for the remittance thereof shall be agreed upon by the Borrowers and
the Departing Lender) of all amounts owed to such Departing Lender under
Sections 3.2 or 3.4, assign all (but not less than all) of its interests,
rights, obligations, Loans and Commitments hereunder; provided, that the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Facility LC
Disbursements and Swing Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 3.5 becoming effective, the Replacement Lender shall
thereupon be

 

53



--------------------------------------------------------------------------------

deemed to be a “Lender” for all purposes of this Agreement (unless such
Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 3.2 or 3.4 and Section 10.7) while such Departing Lender was a
Lender.

(c)    Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 3.5, the Departing
Lender shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in this Section
without any further action of the Departing Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.    Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Administrative Agent, with sufficient copies
for the Lenders, each of the following:

(a)    Copies of the articles of incorporation or similar organizational
documents of each Borrower and each Guarantor, together with all amendments
thereto, and a certificate of good standing or similar governmental evidence of
corporate existence, all certified by the Secretary or an Assistant Secretary of
each Borrower and each Guarantor.

(b)    Copies, certified by the Secretary or an Assistant Secretary or other
duly authorized representative of each Borrower and each Guarantor, of its
by-laws and of its board of directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for any Lender) authorizing the
execution of the Loan Documents.

(c)    An incumbency certificate, executed by the Secretary or an Assistant
Secretary of each Borrower and each Guarantor, which shall identify by name and
title and bear the signature of the officers of such Borrower or such Guarantor
authorized to sign the applicable Loan Documents and to make borrowings
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by such Borrower or
such Guarantor.

(d)    An opening compliance certificate, signed by any Designated Financial
Officer of the Company, in a form satisfactory to the Administrative Agent.

(e)    A written opinion of the Borrowers’ and Guarantors’ counsel, addressed to
the Lenders, in a form acceptable to the Administrative Agent.

(f)    Executed copies of the Consent and Amendment of Collateral Documents and
any additional Collateral Documents, Guaranties and other agreements,
certificates, lien searches and other documents in connection therewith
requested by the Administrative Agent, each duly executed by the Borrowers or
the Guarantors, as appropriate.

(g)     Copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Borrower or any Guarantor in connection with the execution, delivery and
performance of the Loan Documents or the transactions contemplated hereby or
thereby or as a condition to the legality, validity or enforceability of the
Loan Documents, certified as true and correct in full force and effect as of the
Effective Date by an Authorized Officer of the Borrowers, or if none is
required, a certificate of such officer to that effect.

 

54



--------------------------------------------------------------------------------

(h)    Payment of all fees owing by the Borrowers and the Guarantors as of the
Effective Date.

(i)    Satisfactory results of all due diligence required by the Administrative
Agent or the Required Lenders, including a review of all contingent liabilities,
a review of contracts and insurance, a review of all litigation, and
environmental matters and other due diligence.

(j)    Executed agreements from each Exiting Lender in form satisfactory to the
Administrative Agent, and all parties hereto (i) agree that such agreements will
constitute an assignment of the each Exiting Lender’s interest under the
Existing Agreement to the Lenders to effectuate the Commitments and Pro Rata
Shares contemplated by this Agreement and (ii) acknowledge that each Exiting
Lender will not be a party hereto.

(k)    Copies of the unqualified audited consolidated financial statements of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015 and
copies of the internally prepared consolidated financial statements of the
Company and its Subsidiaries for the fiscal quarter ended September 30, 2016,
together with prospective financial statements for the Company and its
Subsidiaries, in each case in form and substance satisfactory to the
Administrative Agent.

(l)    Since December 31, 2015, evidence reasonably satisfactory to the
Administrative Agent that there has been no change in the business, property,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

(m)    An executed amendment to the 2013 Senior Notes and all agreements
executed in connection therewith, each in form and substance satisfactory to the
Administrative Agent.

(n)    Such other agreements and documents, and the satisfaction of such other
conditions as may be required by the Administrative Agent, including without
limitation all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

4.2.    Each Advance. The Lenders shall not be required to make any Loans nor
shall any Issuer be required to issue any Facility Letter of Credit, unless on
the applicable Borrowing Date, both before and after giving effect on a pro
forma basis to such Loan or Facility Letter of Credit:

(a)    There exists no Default or Unmatured Default.

(b)    The representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of such Borrowing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

(c)    All legal matters incident to the making of such Loans or the issuance of
such Facility Letter of Credit shall be satisfactory to the Administrative Agent
and its counsel.

(d)    If such Loan is an initial Loan to a Foreign Subsidiary Borrower, the
Administrative Agent shall have received a Foreign Subsidiary Opinion in respect
of such Foreign Subsidiary Borrower and such other documents requested by the
Administrative Agent.

 

55



--------------------------------------------------------------------------------

(e)    In the case of any Loan or Facility Letter of Credit to be denominated in
an Agreed Foreign Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Agreed Foreign Currency) or Issuer (in the case of any
Facility Letter of Credit to be denominated in an Agreed Foreign Currency) would
make it impracticable for such Loan or Facility Letter of Credit to be
denominated in the relevant Agreed Foreign Currency.

Each Borrowing notice with respect to each borrowing by a Borrower hereunder or
each request for an issuance of a Facility Letter of Credit shall constitute a
representation and warranty by the Company and such Borrower that the conditions
contained in Sections 4.2(a), (b) and (c) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Company and the Foreign Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:

5.1.    Corporate Existence and Standing. Each of the Company and its
Subsidiaries is a corporation, partnership, limited liability company or other
organization, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate,
partnership, company or similar authority to conduct its business as presently
conducted.

5.2.    Authorization and Validity. Each Borrower has the corporate or other
power and authority and legal right to execute and deliver the Loan Documents
and to perform its obligations thereunder. The execution and delivery by each of
the Borrowers of the Loan Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate or other proceedings,
and the Loan Documents to which they are a party constitute legal, valid and
binding obligations of the Borrowers enforceable against the Borrowers in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrowers of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Subsidiaries or the Company’s or any
Subsidiary’s articles of incorporation, code of regulations, by-laws or other
organizational documents, or the provisions of any material indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 6.14) in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. Other than those which have been obtained,
no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents.

5.4.    Financial Statements. All financial statements of the Company and its
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition and operations of
the Company and its Subsidiaries.

 

56



--------------------------------------------------------------------------------

5.5.    Material Adverse Change. Since December 31, 2015, there has been no
material adverse change in the business, Property, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
as a whole.

5.6.    Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed by any Governmental Authority and have paid all taxes shown as due
pursuant to said returns or pursuant to any assessment received by the Company
or any of its Subsidiaries by any Governmental Authority, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP and as to which no Lien (other than as
permitted by Section 6.14) exists except as could not reasonably be expected to
result in a Material Adverse Effect. No material tax liens have been filed and
no claims are being asserted with respect to any such taxes, other than as
permitted by Section 6.14.

5.7.    Litigation and Contingent Obligations. Except as set forth on Schedule
5.7 hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of the Company’s executive officers, any governmental
investigation or inquiry pending or any litigation, arbitration, governmental
investigation, proceeding or inquiry threatened against or affecting the Company
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of the
Loans or Advances. Other than any liability incident to such litigation,
arbitration or proceedings listed on Schedule 5.7, the Company and its
Subsidiaries have no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8.    Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the date of this Agreement, setting forth
their respective jurisdictions of incorporation or organization and the
percentage of their respective capital stock owned by the Company or other
Subsidiaries. All of the issued and outstanding shares of Capital Stock of such
Subsidiaries held by the Company have been duly authorized and issued and are
fully paid and non-assessable.

5.9.    ERISA. Each member of the Controlled Group has fulfilled its material
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan. Each member of the Controlled Group is in material
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except where such noncompliance would not have a Material Adverse
Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event which has or may result
in any material liability has occurred with respect to any Plan, and no steps
have been taken to reorganize or terminate any Single Employer Plan. No member
of the Controlled Group has (i) sought a waiver of the minimum funding standard
under Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Single Employer Plan or Multiemployer Plan, or
made any amendment to any Plan, which has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code or (iii) incurred any material, actual
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Company or any of its Subsidiaries in writing to the Administrative Agent or
to any Lender in connection with the negotiation of the Loan Documents
(excluding financial projections, estimates, budgets or other forward looking
statements or general market data) contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made, as
of the date thereof. All financial projections, estimates, budgets and

 

57



--------------------------------------------------------------------------------

other forward looking statements furnished by the Company or any of its
Subsidiaries in writing to the Administrative Agent or to any Lender in
connection with the negotiation of the Loan Documents have been prepared in good
faith based upon accurate and complete historical data for the Company and its
Subsidiaries and reasonable assumptions.

5.11.    Regulations T, U and X. Neither the Company nor any of its Subsidiaries
extends or maintains, in the ordinary course of business, credit for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used for the purpose, whether immediate, incidental, or
ultimate, of buying or carrying any such margin stock or maintaining or
extending credit to others for such purpose. After applying the proceeds of each
Advance, such margin stock will not constitute more than 25% of the value of the
assets (either of the Company alone or of the Company and its Subsidiaries on a
consolidated basis) that are subject to any provisions of any Loan Document that
may cause the Advances to be deemed secured, directly or indirectly, by such
margin stock. The Company and its Subsidiaries are in compliance with
Section 6.2.

5.12.    Material Agreements. Neither the Company nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction the existence or performance of which, or compliance with which,
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which it is a party (including any agreement or instrument
evidencing or governing Indebtedness), which default could reasonably be
expected to have a Material Adverse Effect.

5.13.    Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply could reasonably be expected to
have a Material Adverse Effect.

5.14.    Plan Assets; Prohibited Transactions. The Company and its Subsidiaries
have not engaged in any prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code which could reasonably be expected to
result in any material liability; and neither the execution of this Agreement
nor the making of Loans (assuming that the Lenders do not fund any of the Loans
with any “plan assets” as defined above) hereunder give rise to a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.15.    Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws. Except as set forth on Schedule
5.15 hereto, on the basis of this consideration, the Company has reasonably
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

5.16.    Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.17.    Foreign Subsidiary Borrowers. (a) Except as described on Schedule 5.8,
each Foreign Subsidiary Borrower is a direct or indirect Wholly-Owned Subsidiary
of the Company (excluding director qualifying shares); and

(b)    Each Foreign Subsidiary Borrower will have, upon becoming a party hereto,
all right and authority to enter into this Agreement and each other Loan
Document to which it is a party, and to perform all of its obligations under
this and each other Loan Document to which it is a party; all of the foregoing
actions will have been taken prior to any request for Advances by such Borrower,
duly authorized by all necessary action on the part of such Borrower, and when
such Foreign Subsidiary Borrower becomes a party hereto, this Agreement and each
other Loan Document to which it is a party will constitute valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms except as such terms may be limited by the application of bankruptcy,
moratorium, insolvency and similar laws affecting the rights of creditors
generally and by general principles of equity.

(c) Each Foreign Subsidiary Borrower is subject to civil, commercial and common
laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Subsidiary
Borrower, the “Applicable Foreign Subsidiary Borrower Documents”), and the
execution, delivery and performance by such Foreign Subsidiary Borrower of the
Applicable Foreign Subsidiary Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Subsidiary Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Borrower Documents.

(d) The Applicable Foreign Subsidiary Borrower Documents are in proper legal
form under the laws of the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing for the enforcement thereof against such
Foreign Subsidiary Borrower under the Laws of such jurisdiction (or such other
law as shall be specified in such documents), and to ensure the legality,
validity, enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity), priority and admissibility in
evidence of the Applicable Foreign Subsidiary Borrower Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Subsidiary Borrower
Documents that the Applicable Foreign Subsidiary Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Subsidiary Borrower is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of the Applicable Foreign Subsidiary Borrower Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Subsidiary Borrower Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(e) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Borrower Documents or (ii) on any payment to be
made by such Foreign Subsidiary Borrower pursuant to the Applicable Foreign
Subsidiary Borrower Documents.

 

59



--------------------------------------------------------------------------------

(f) The execution, delivery and performance of the Applicable Foreign Subsidiary
Borrower Documents executed by such Foreign Subsidiary Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

5.18.    Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.14), to all Property and assets reflected in the financial statements
as owned by it.

5.19.    Solvency. (i) Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each
Advance, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Advances, (a) the fair value of the assets
of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Company and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Company and its
Subsidiaries on a consolidated basis will not have unreasonable small capital
with which to conduct the business in which they are engaged as such businesses
are now conducted and are proposed to be conducted after the Effective Date.

5.20.    Collateral Documents. Except as set forth on Schedule 6.14, the
Collateral Documents grant a first priority, perfected and enforceable lien and
security interest on all Collateral subject to the Collateral Documents, which
lien and security interest is not void or voidable.

5.21.    Labor Controversies. There are no labor controversies pending or, to
the best of the Company’s knowledge, threatened against the Company or any
Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.

5.22.    Burdensome Obligations. The Company does not presently anticipate that
future expenditures needed to meet the provisions of federal or state statutes,
orders, rules or regulations will be so burdensome as to cause a Material
Adverse Effect.

5.23.    Intellectual Property. Each of the Company and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, service marks, copyrights,
technology, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or license which could not be reasonably be expected to have a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use by the Company or any of its Subsidiaries of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company or any of its Subsidiaries know of
any valid basis for any such claim except as could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the use of such
Intellectual Property by the Company and each of its Subsidiaries does not
infringe on the rights of any Person, and, to the knowledge of the Company, no
such Intellectual Property of the Company and its Subsidiaries has been
infringed, misappropriated or diluted by any other Person except for such
claims, infringements, misappropriation and dilution that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.24.    Anti-Corruption Laws and Sanctions. The Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their respective Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrowers, their respective Subsidiaries and their respective officers and
employees and, to the knowledge of any Borrower, their directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrowers, any Subsidiary or any of their respective
directors, officers or employees acting or benefiting in any capacity from the
credit facility established hereby is a Sanctioned Person. No borrowing or
Facility Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions in any
material respect.

5.25.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.    Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting enabling it to provide consolidated financial
statements for the Company and each Subsidiary in accordance with GAAP and
furnish to the Lenders:

(i)    As soon as available, but in any event within 90 days after the end of
each fiscal year of the Company or at such earlier time as the SEC may require
the Company to deliver its Form 10-K (commencing with the fiscal year ended
December 31, 2016), an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Company’s
independent certified public accountants) audit report certified by nationally
recognized independent certified public accountants certifying that the
Company’s consolidated financial statements are fairly stated in all material
respects, in accordance with GAAP for itself and the Subsidiaries, including
balance sheets as of the end of such period, related income statements, and
statements of cash flows, accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

(ii)    As soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company or at
such earlier time as the SEC may require the Company to deliver its Form 10-Q
(commencing with the fiscal quarter ended March 31, 2017), for itself and the
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and related income statement and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by a Designated Financial Officer of the Company.

(iii)    Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in a form reasonably acceptable to the
Administrative Agent signed by a Designated Financial Officer of the Company
(x) showing the calculations necessary to determine compliance with this
Agreement (including Sections 6.19 and 6.20) and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (y) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Company’s audited
financial statements for the fiscal year ending December 31, 2015, and if any
such change has occurred, specifying such change in reasonable detail and the
effect of such change on the financial statements accompanying such certificate;

 

61



--------------------------------------------------------------------------------

(iv)    As soon as possible and in any event within 5 Business Days after
(x) receipt by the Company, and (y) a determination is made by the Company
concerning a Material Adverse Effect with respect thereto, a copy of (a) any
notice or claim to the effect, that the Company or any of its Subsidiaries is or
may be liable to any Person as a result of the release by the Company, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Company or any of its Subsidiaries, and (c) any notice of occurrence of any
Reportable Event, which, in each case, could reasonably be expected to have a
Material Adverse Effect.

(v)    Promptly after the sending or filing thereof, copies of all reports,
proxy statements and financial statements which the Company or any of its
Subsidiaries sends to or files with any of their respective security holders or
any securities exchange or the SEC pertaining to the Company or any of its
Subsidiaries as the issuer of securities:

(vi)    Promptly and in any event within 10 Business Days after receipt, a copy
of any management letter or comparable analysis prepared by the auditors for the
Company or any of its Subsidiaries;

(vii)    Within 60 days after the end of each fiscal year of the Company, a
budget and forecast prepared by the Company for such fiscal year in detail
satisfactory to the Administrative Agent;

(viii)    Promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Company or any of their
respective Subsidiaries as any Lender or the Administrative Agent may from time
to time reasonably request.

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Company’s website at
http://www.myersindustries.com. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

6.2.    Use of Proceeds. The Company will, and will cause each Subsidiary to,
use the proceeds of all Advances for working capital or general corporate
purposes, including strategic alliances, and to repay outstanding Advances. None
of the proceeds of any of the Advances made under this Agreement will be used,
whether directly or indirectly, in violation of any applicable law or
regulation, including without limitation Regulations T, U or X, or to purchase
or carry any Margin Stock. The Borrowers will not request any borrowing or
Facility Letter of Credit, and the Borrowers shall not use, and shall procure
that their respective Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any borrowing or
Facility Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

62



--------------------------------------------------------------------------------

6.3.    Notice of Material Events. The Company will give prompt notice in
writing to the Administrative Agent of the occurrence of the following: (a) the
occurrence of any Default or Unmatured Default of which any Loan Party has
knowledge; and (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any of its Subsidiaries that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect as reasonably
determined by the Company.

6.4.    Conduct of Business. The Company will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same fields of
enterprise as it is presently conducted and to do all things necessary to remain
duly incorporated, validly existing and in good standing in its jurisdiction of
organization (subject to Section 6.11) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except in any such case where such failure would not reasonably be expected to
have a Material Adverse Effect.

6.5.    Taxes. The Company will, and will cause each Subsidiary to, timely file,
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP and those which the failure to file or pay would not reasonably be
expected to have a Material Adverse Effect.

6.6.    Insurance. The Company will, and will cause each Subsidiary to, maintain
in full force and effect insurance with responsible and reputable insurance
companies or associations in such amounts, on such terms and covering such
risks, including fire and other risks insured against by extended coverage, as
is usually carried by companies engaged in similar businesses and owning similar
properties similarly situated and maintain in full force and effect public
liability insurance, insurance against claims for personal injury or death or
property damage occurring in connection with any of its activities or any of any
properties owned, occupied or controlled by it, in such amount as it shall
reasonably deem necessary, and maintain such other insurance as may be required
by law or as may be requested by the Administrative Agent, provided that it is
acknowledged that the Company and its Subsidiaries may continue to self-insure
in connection with health insurance and workers compensation consistent with
their past practices.

6.7.    Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject except for such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their respective
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

6.8.    Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its material Property in good repair, working order and condition
(ordinary wear and tear excepted), and make all reasonably necessary and proper
repairs, renewals and replacements.

6.9.    Inspection. The Company will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, directly or by their respective
representatives and agents, to inspect (at no cost to any Borrower and subject
to confidentiality requirements of Section 10.11) any of the Property, corporate
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be

 

63



--------------------------------------------------------------------------------

advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Administrative Agent or any
Lender, as the case may be, may designate; provided that, so long as no Default
or Unmatured Default has occurred and is continuing, the Administrative Agent
and the Lenders shall endeavor to coordinate their inspections, examinations and
discussions pursuant to this Section 6.9.

6.10.    Indebtedness. The Company will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness (including without
limitation Contingent Obligations), except:

(i)    The Loans, the Facility Letters of Credit and the other Guaranteed
Obligations.

(ii)    Indebtedness of the Company or any Domestic Subsidiary which is a
Guarantor owing to the Company or any of its Subsidiaries and Indebtedness of
any Foreign Subsidiary consisting of loans or advances permitted by Section
6.13(vii).

(iii)    Contingent Obligations with respect to the endorsement of instruments
for deposit or collection in the ordinary course of business.

(iv)    Indebtedness of the Company and its Subsidiaries under Rate Hedging
Agreements.

(v)    The 2013 Senior Notes, provided that the aggregate principal amount
outstanding thereunder shall not exceed $100,000,000, as reduced from time to
time.

(vi)    Existing Indebtedness described on Schedule 6.10, but no increase in the
amount thereof as reduced from time to time.

(vii)    Any refunding or refinancing of any Indebtedness referred to in clauses
(ii) through (vi) above, provided that any such refunding or refinancing of such
Indebtedness does not increase the principal amount thereof, shorten the
maturities thereof or make any of the other terms or provisions thereof
materially more onerous on the Company or any of its Subsidiaries.

(viii)    Indebtedness pursuant to Permitted Securitization Transactions
provided that the aggregate outstanding amount sold or financed under all
Permitted Securitization Transactions shall not exceed $50,000,000.

(ix)    Other Indebtedness; provided that (a) at the time of the creation,
incurrence or assumption of such other Indebtedness and after giving effect
thereto, no Default or Unmatured Default exists, and (b) the aggregate
outstanding principal amount of all such other Indebtedness of the Company and
its Subsidiaries does not exceed an amount equal to the greater of $30,000,000
or 10% of the Consolidated Total Assets at the time of the creation, incurrence
or assumption of such other Indebtedness and after giving effect thereto,
provided that, of the amount of such other Indebtedness permitted by this clause
(b), an aggregate principal amount not more than $30,000,000 may be owing by
Subsidiaries that are not Guarantors.

6.11.    Merger. The Company will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (i) a Subsidiary
may merge into the Company or a Wholly-Owned Subsidiary, (ii) if any such merger
involves the Company, the Company shall be the surviving corporation, and
(iii) if any such merger involves the Company, the Consolidated Net Worth
immediately after the merger would be equal to or greater than the Consolidated
Net Worth immediately preceding such merger.

 

64



--------------------------------------------------------------------------------

6.12.    Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property, to any other Person (other
than the Company or any Guarantor), except:

(i)    Sales of inventory in the ordinary course of business.

(ii)    Sales or other dispositions in the ordinary course of business of fixed
assets for the purpose of replacing such fixed assets, provided that such fixed
assets are replaced within 180 days of such sale or other disposition with other
fixed assets which have a fair market value not materially less than the fixed
assets sold or otherwise disposed of.

(iii)    Any sale or other transfer of an interest in accounts or notes
receivable to a Securitization Entity pursuant to a Permitted Securitization
Transaction allowed by the terms of this Agreement.

(iv)    Other leases, sales (including sale leasebacks) or other dispositions of
its Property that, together with all other Property of the Company and its
Subsidiaries previously leased, sold or disposed of (other than as provided in
clauses (i) through (iii) above) as permitted by this Section during the
twelve-month period ending with the month prior to the month in which any such
lease, sale or other disposition occurs, do not constitute a Substantial Portion
of the Property of the Company and its Subsidiaries.

Notwithstanding anything in this Section 6.12 to the contrary, (a) no such
leases, sales or other dispositions of property may be made (other than pursuant
to clause (i) above) if any Default or Unmatured Default has occurred and is
continuing, and (b) all leases, sales and other dispositions of Property at any
time shall be for not less than the fair market value of such Property as
determined in good faith by the Company. Additionally, notwithstanding anything
in this Section 6.12 to the contrary, (x) any Foreign Subsidiary may transfer
any or all of its assets to the Company, a Guarantor or a Foreign Subsidiary
Borrower, provided that a Foreign Subsidiary Borrower that has any Obligations
outstanding may not so transfer its assets to a Foreign Subsidiary Borrower
unless the transferee of such assets assumes all such Obligations in a manner
acceptable to the Administrative Agent, and (y) any Subsidiary may transfer any
or all of its assets to the Company or a Guarantor.

6.13.    Investments and Acquisitions. The Company will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries which
are not Wholly-Owned Subsidiaries), or commitments therefor, or to create any
Subsidiary or to become or remain a partner in any partnership or joint venture,
or make any Acquisition of any Person, except:

(i)    the Company or any of its Subsidiaries may invest in cash and Cash
Equivalents.

(ii)    the Company and its Subsidiaries may acquire and hold receivables owing
to them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms.

(iii)    loans and advances to employees for business-related travel expenses,
moving expenses and other similar expenses, in each case incurred in the
ordinary course of business and consistent with past practices.

(iv)    Existing Investments in Subsidiaries and other Investments in existence
on the Effective Date and described in Schedule 6.13 hereto.

 

65



--------------------------------------------------------------------------------

(v)    Loans and advances by the Company or any of its Subsidiaries to the
Company or to any Guarantor.

(vi)    Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions.

(vii)    Loans and advances by Foreign Subsidiary Borrowers to Foreign
Subsidiaries, provided that such loans and advances are evidenced by
documentation, and are on terms, reasonably acceptable to the Administrative
Agent.

(viii)    Other Investments and Acquisitions in any consecutive twelve month
period; provided that no Default or Unmatured Default exists or would be caused
thereby and, if the Leverage Ratio before and after giving effect to such
Investment or Acquisition (on a pro forma basis acceptable to the Administrative
Agent) is equal to or greater than 2.75:1.0 but equal to or less than 3.25:1.0,
the sum of (x) the aggregate amount of such Investments, plus (y) the aggregate
amount of consideration (including without limitation all direct payments, all
earnout and other deferred payments, all Indebtedness and other obligations
assumed or incurred and any other form of consideration) paid or payable for
such Acquisitions do not exceed in the aggregate an amount equal to $100,000,000
for any consecutive twelve month period; provided, further, if the Leverage
Ratio before and after giving effect to such Investment or Acquisition (on a pro
forma basis acceptable to the Administrative Agent) is greater than 3.25:1.0,
then no Investments and Acquisitions will be permitted under this clause (viii).

Notwithstanding anything herein to the contrary, neither the Company nor any of
its Subsidiaries shall make any Investment or Acquisition unless (A) the target
of such Acquisition or Investment is in the same or similar line of business as
the Company or reasonably related thereto, provided that up to $50,000,000 in
the aggregate may be paid by the Company or any of its Subsidiaries in
connection with Acquisitions pursuant to which the target is not in the same or
similar line of business as the Company or reasonably related thereto, (B) the
board of directors (or similar governing body) and the management of the target
of such Acquisition or Investment have approved such Acquisition and (C) no
Default or Unmatured Default would exist after giving effect to such Acquisition
or Investment on a pro forma basis acceptable to the Administrative Agent.

6.14.    Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

 

66



--------------------------------------------------------------------------------

(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

(iv)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries.

(v)    Liens existing on the Effective Date and described in Schedule 6.14
hereto, but no increase in the amount secured thereby as reduced from time to
time.

(vi)    Liens in favor of the Company or any Lien granted by any Subsidiary in
favor of a Guarantor.

(vii)    Liens in favor of the Administrative Agent, securing the Secured
Obligations, granted pursuant to any Collateral Document.

(viii)    Liens, whether pursuant to purchase money loans or Capitalized Leases,
and including those listed on Schedule 6.14, securing aggregate Indebtedness of
not more than $25,000,000, either (A) placed upon equipment or machinery used in
the ordinary course of business of the Company or any Subsidiary at the time of
(or within 20 days after) the acquisition thereof by the Company or any such
Subsidiary to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof, provided that the Lien encumbering the equipment or
machinery so acquired does not encumber any other assets of the Company or any
such Subsidiary; or (B) existing on property or other assets at the time
acquired by the Company or any Subsidiary or on assets of a Person at the time
such Person first becomes a Subsidiary of the Company, provided that (v) any
such Liens were not created at the time of or in contemplation of the
acquisition of such assets or Person by the Company or any of its Subsidiaries,
(w) in the case of any such acquisition of a Person, any such lien attaches only
to the property and assets of such Person, (x) in the case of any such
acquisition of property or assets by the Company or any Subsidiary, any such
Lien attaches only to the property and assets so acquired and not to any other
property or assets of the Company or any Subsidiary, (y) the Indebtedness
secured by any such Lien does not exceed 100% of the fair market value of the
property and assets to which such lien attaches, determined at the time of the
acquisition of such property or assets or the time at which such Person becomes
a Subsidiary of the Company (except in the circumstances described in this
clause (B) above to the extent such Liens constituted customary purchase money
liens at the time of incurrence and were entered into in the ordinary course of
business).

(ix)    Any extension, renewal or replacement (or successive extension, renewal,
or replacement) in whole or in part, of any Lien referred to in the foregoing
clauses (i) through (viii) inclusive; provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property).

(x)    Liens on the Common Collateral securing the Secured Obligations and the
2013 Senior Note Obligations, on a pro rata basis (in accordance with the amount
of the Secured Obligations and the 2013 Senior Note Obligations) and subject to
the Intercreditor Agreement.

 

67



--------------------------------------------------------------------------------

(xi)    Liens (in addition to the Liens permitted above in this Section 6.14) on
assets of the Company and its Subsidiaries securing Indebtedness in an aggregate
principal amount not to exceed $30,000,000.

6.15.    Affiliates. Except as described on Schedule 6.15, the Company will not,
and will not permit any Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms (taken as a whole) no
less favorable to the Company or such Subsidiary than the Company or such
Subsidiary would obtain in a comparable arms-length transaction.

6.16.    Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or pay any Restricted Payment (other than dividends payable in its own
Capital Stock which is common stock), except that (a) any Subsidiary may declare
and pay dividends or make distributions to the Company or to a Wholly-Owned
Subsidiary and (b) the Company may declare or pay such other Restricted
Payments, provided in all cases that (i) no Default or Unmatured Default exists
or would be caused thereby and (ii) if the Leverage Ratio before and after
giving effect to such Restricted Payment (on a pro forma basis acceptable to the
Administrative Agent) is greater than 3.25:1.0, then the aggregate amount of
Restricted Payments permitted under this clause (b) in any consecutive twelve
month period shall not exceed $17,000,000.

6.17.    Amendments of and Payments on Indebtedness. The Company will not, and
will not permit any Subsidiary to, make any amendment or modification to the
indenture, note or other agreement evidencing or governing any Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Indebtedness, other than
prepayments by Foreign Subsidiaries of obligations owing by such Foreign
Subsidiaries to Borrowers or Guarantors.

6.18.    Financial Contracts. The Company will not, and will not permit any
Subsidiary to, enter into any Financial Contract for purposes of financial
speculation.

6.19.    Leverage Ratio. The Company will not permit its Leverage Ratio to
exceed (i) 3.75:1.0 as of the end of any fiscal quarter ending on or prior to
June 30, 2017, (ii) 3.50:1.0 as of the end of the fiscal quarter ending
September 30, 2017, or (iii) 3.25:1.0 as of the end of any fiscal quarter ending
on or after December 31, 2017.

6.20.    Interest Coverage Ratio. The Company will not permit its Interest
Coverage Ratio to be less than 3.00 to 1.0 as of the last day of any fiscal
quarter ending after the Effective Date.

6.21.    Negative Pledge Limitation. Except as set forth in the 2013 Senior Note
Documents, the Company will not, and will not permit any of its Subsidiaries to,
enter into any agreement with any Person other than the Lenders pursuant hereto
which prohibits or limits the ability of the Company or any Subsidiary to
create, incur, assume or suffer to exist any lien upon any of its assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired other than (a) in connection with the
Liens described in Section 6.14(viii) hereof with respect to only the assets
subject thereto or the licensing of Intellectual Property on customary terms in
the ordinary course of business, (b) restrictions and conditions imposed by law
or loan agreement which are subject to a subordination agreement in favor of
Administrative Agent, in form satisfactory to Administrative Agent,
(c) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the assignment, transfer, lease, sublease, license or
sublicense thereof (or otherwise restricting the granting of a Lien on the
assets subject thereto), (d) customary provisions in joint venture agreements
expressly

 

68



--------------------------------------------------------------------------------

permitted hereunder and applicable solely to such joint venture, (e) any
non-material agreement in effect at the time a Person becomes a Subsidiary of
Company so long as such agreement was not entered into in contemplation of such
Person becoming a Subsidiary of the Company, the agreement applies only to the
assets of such Person and the agreement would not reasonably be expected to have
a Material Adverse Effect, (f) those that arise in connection with cash or other
deposits permitted hereunder and are limited to such cash or deposit, and
(g) restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited under this Agreement.

6.22.    Additional Covenants. If at any time a Borrower shall enter into or be
a party to any instrument or agreement with respect to any Indebtedness which in
the aggregate, together with any related Indebtedness, exceeds $20,000,000,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any terms or conditions applicable to any of such
Indebtedness which includes financing or similar covenants not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then such financial or
similar covenants are hereby incorporated by reference into this Agreement to
the same extent as if set forth fully herein, and no subsequent amendment,
waiver, termination or modification thereof shall affect any such financial or
similar covenants incorporated herein.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.    Any representation or warranty made, including without limitation those
deemed made pursuant to Section 4.2, by or on behalf of the Company or its
Subsidiaries to the Lenders or the Administrative Agent in any Loan Document, in
connection with any Loan or Facility Letter of Credit, or in any certificate or
information delivered in writing in connection with any Loan Document (other
than, in each case, any financial projections, estimates, budgets or other
forward looking statements or general market data, so long as such financial
projection, estimate, budget or other forward looking statement or general
market data was prepared in good faith based upon accurate and complete
historical data for the Company and its Subsidiaries and reasonable assumptions)
shall be false in any material respect on the date as of which made, except to
the extent such representation or warranty expressly relates to an earlier date,
so long as such representation or warranty was true as of such earlier date.

7.2.    Nonpayment of principal of any Loan or Reimbursement Obligation when
due, or nonpayment of interest on any Loan or of any facility fee within three
Business Days after written notice from the Administrative Agent that the same
has become due, or nonpayment of any other obligations under any of the Loan
Documents within five days after written notice from the Administrative Agent
that the same has become due.

7.3.    The breach by any Borrower of any of the terms or provisions in Sections
6.1, 6.2, 6.3, 6.4, 6.5, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18,
6.19 or 6.20.

7.4.    The breach by any Borrower or Guarantor (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after written notice from the Administrative Agent.

7.5.    Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Hedging Obligations aggregating in excess of $20,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Subsidiaries in the performance of any term, provision or condition contained in

 

69



--------------------------------------------------------------------------------

any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Company or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

7.6.    The Company or any of its Subsidiaries, shall (i) have an order for
relief entered with respect to it under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts or seeking similar
relief under any law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency or reorganization or relief of debtors or similar
proceeding or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
company or other action to authorize or effect any of the foregoing actions set
forth in this Section 7.6 or (vi) fail to contest in good faith any appointment
or proceeding described in Section 7.7.

7.7.    Without its application, approval or consent, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Subsidiaries or any Substantial Portion of their respective Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Company or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days.

7.8.    Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and is
reasonably likely to have a Material Adverse Effect.

7.9.    The Company or any of its Subsidiaries shall fail within 90 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $20,000,000 in aggregate amount for the Company and its Subsidiaries,
which is not stayed on appeal or which is not covered by insurance with respect
to which the insurance provider has not challenged or denied coverage.

7.10.    Any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $5,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Single
Employer Plan with Unfunded Liabilities in excess of $5,000,000 (a “Material
Plan”) shall be filed under Section 4041(c) of ERISA by any member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which causes one or more members of the Controlled Group to incur a current
payment obligation in excess of $5,000,000 in aggregate amount for the
Controlled Group.

 

70



--------------------------------------------------------------------------------

7.11.    The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the release by the Company or any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, or any violation of any applicable foreign,
federal, state or local environmental, health or safety law or regulation,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

7.12.    The occurrence of any Change of Control.

7.13.    The occurrence of any “default”, as defined in any Collateral Document,
or the breach of any of the terms or provisions of any Collateral Document,
which default or breach continues beyond any period of grace therein provided.

7.14.    Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document.

7.15.    Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or assert the invalidity or unenforceability of
any Guaranty by any Guarantor, or any Guarantor shall fail to comply with any of
the terms or provisions of any Guaranty to which it is a party, or any Guarantor
denies that it has any further liability under any Guaranty to which it is a
party, or gives notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.    Acceleration. (a) If any Default described in Section 7.6 or 7.7 occurs,
(i) the obligations of the Lenders to make Loans hereunder and the obligations
of the Issuers to issue Facility Letters of Credit shall automatically terminate
and the Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which the Borrowers
hereby expressly waive and without any election or action on the part of the
Administrative Agent or any Lender and (ii) each Borrower will be and become
thereby unconditionally obligated, without the need for demand or the necessity
of any act or evidence, to deliver to the Administrative Agent, at its address
specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account, an amount (the “Collateral Shortfall Amount”) equal to the
excess, if any, of

(A)    105% of the sum of the aggregate maximum amount remaining available to be
drawn under the Facility Letters of Credit requested by such Borrower (assuming
compliance with all conditions for drawing thereunder) issued by an Issuer and
outstanding as of such time, over

(B)    the amount on deposit for such Borrower in the Letter of Credit
Collateral Account at such time that is free and clear of all rights and claims
of third parties (other than the Administrative Agent and the Lenders) and that
has not been applied by the Lenders against the Obligations of such Borrower.

(b)    If any Default occurs and is continuing (other than a Default described
in Section 7.6 or 7.7), (i) the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans and

 

71



--------------------------------------------------------------------------------

the obligation of the Issuers to issue Facility Letters of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon (if so
declared) the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrowers
hereby expressly waive and (ii) the Required Lenders may, upon notice delivered
to the Borrowers with outstanding Facility Letters of Credit and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on each such Borrower to deliver (and each such Borrower
will, forthwith upon demand by the Required Lenders and without necessity of
further act or evidence, be and become thereby unconditionally obligated to
deliver), to the Administrative Agent, at its address specified pursuant to
Article XIV, for deposit into the Letter of Credit Collateral Account an amount
equal to the Collateral Shortfall Amount payable by such Borrower.

(c)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers with outstanding
Facility Letters of Credit to deliver (and each such Borrower will, forthwith
upon demand by the Administrative Agent and without necessity of further act or
evidence, be and become thereby unconditionally obligated to deliver), to the
Administrative Agent as additional funds to be deposited and held in the Letter
of Credit Collateral Account an amount equal to such Collateral Shortfall Amount
payable by such Borrower at such time.

(d)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Letter of Credit Collateral Account, apply such funds to
the payment of the Obligations of the relevant Borrowers and any other amounts
as shall from time to time have become due and payable by the relevant Borrowers
to the Lenders under the Loan Documents.

(e)    Neither the Borrowers nor any Person claiming on behalf of or through the
Borrowers shall have any right to withdraw any of the funds held in the Letter
of Credit Collateral Account. After all of the Obligations have been
indefeasibly paid in full, any funds remaining in the Letter of Credit
Collateral Account shall be returned by the Administrative Agent to the
applicable Borrower(s) or paid to whoever may be legally entitled thereto at
such time.

(f)    The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any Persons with respect to any such funds.

(g)    In addition to any other rights and remedies granted to the
Administrative Agent and the Lenders in the Loan Documents, the Administrative
Agent on behalf of the Secured Parties may exercise all rights and remedies of a
secured party under the New York Uniform Commercial Code or any other applicable
law. Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Company or any other Loan Party granting a security
interest in any Collateral (the Company and each such other Loan Party, the
“Grantors”) or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Grantor of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or

 

72



--------------------------------------------------------------------------------

office of the Administrative Agent or any Lender or elsewhere, upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery, all without assumption of any
credit risk. The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Article VIII, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the obligations of the Loan Parties under the Loan Documents,
subject to Section 8.4 hereof, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

8.2.    Amendments.

8.2.1.    Subject to the provisions of this Article VIII, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no Lender’s Commitment may be
modified without such Lender’s written consent and, provided, further, that no
such supplemental agreement shall:

(a)    Extend the final maturity of any Loan, Note or Reimbursement Obligation
or forgive all or any portion of the principal amount thereof, or reduce the
rate or extend the time of payment of interest or fees thereon without the
consent of each Lender directly affected thereby.

(b)    Reduce the percentage specified in the definition of Required Lenders or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, in each case without the consent
of each Lender.

(c)    Increase the Commitment of any Lender without the consent of such Lender

(d)    Extend the Facility Termination Date without the consent of each Lender
directly affected thereby.

(e)    Permit any Borrower to assign its rights under this Agreement without the
consent of each Lender directly affected thereby.

(f)    Release all or substantially all of the Common Collateral without the
consent of each Lender.

 

73



--------------------------------------------------------------------------------

(g)    Release the Guaranty of the Company under Article IX hereof or release
all or substantially all of the other Guarantors without the consent of each
Lender.

(h)    Amend this Section 8.2.1 or Section 8.2.2 without the consent of each
Lender.

(i)    change Section 12.2 (including defined terms used therein) or Section 8.4
in a manner that would alter the manner in which payments are shared (it being
understood and agreed that (i) any amendments or other modifications permitted
by Section 8.2.6 shall not be deemed to alter the manner in which payments are
shared or alter any other pro rata sharing of payments and (ii) any
“amend-and-extend” transaction that extends the Facility Termination Date only
for those Lenders that agree to such an extension shall not be deemed to alter
the manner in which payments are shared or alter any other pro rata sharing of
payments).

Notwithstanding the foregoing or anything to the contrary in this Agreement ,
(i) no modification or waiver of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and any modification or waiver affecting only the rights
and interests of the Administrative Agent may be modified or waived by the
Administrative Agent only; (ii) no modification or waiver of any provision of
this Agreement relating to the Issuer shall be effective without the written
consent of the Issuer; (iii) the Administrative Agent may waive payment of the
fee required under Section 13.1 without obtaining the consent of any other party
to this Agreement; (iv) any Lender’s Commitment may be increased or decreased
(subject to clause (c) above) with the written consent of such Lender, the
Administrative Agent and the Company, any Lender may be removed as a Lender
hereunder with the written consent of such Lender, the Administrative Agent and
the Company and any Person may added as a Lender hereunder with the written
consent of such Person, the Administrative Agent and the Company and subject to
the execution of such supplemental agreements and documents required by the
Administrative Agent; (v) this Agreement and the Loan Documents may be amended
as described in Section 2.19; and (vi) the Administrative Agent may, with the
consent of the Company only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.2.2.    In addition to the above amendments, Schedule 1.1(c) may be amended as
follows:

(i)    Subject to Section 8.2.2(iii), Schedule 1.1(c) will be automatically
amended to add Subsidiaries of the Company as additional Foreign Subsidiary
Borrowers upon (A) execution and delivery by the Company, any such Foreign
Subsidiary Borrower and the Administrative Agent, of a Joinder Agreement
providing for any such Subsidiary to become a Foreign Subsidiary Borrower,
(B) delivery to the Administrative Agent of (a) a Foreign Subsidiary Opinion in
respect of such additional Foreign Subsidiary Borrower and (b) such other
documents with respect thereto as the Administrative Agent and the Lenders shall
reasonably request, including without limitation all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, and (c) the written approval of the Administrative Agent and each
Lender in its sole discretion.

(ii)    Schedule 1.1(c) will be automatically amended to remove any Subsidiary
as a Foreign Subsidiary Borrower upon (A) written notice by the Company to the
Administrative Agent to such effect and (B) repayment in full of all outstanding
Loans and all other obligations pursuant to any Loan Document of such Foreign
Subsidiary Borrower.

 

74



--------------------------------------------------------------------------------

(iii)    Notwithstanding the foregoing, no Lender shall have an obligation to
make any Credit Extensions to any Foreign Subsidiary Borrower or in any Agreed
Foreign Currency if such Lender determines in such Lender’s sole discretion that
such Lender is prohibited from making Credit Extensions to such Foreign
Subsidiary Borrower or in such Agreed Foreign Currency pursuant to Lender’s
policy or applicable law.

8.2.3.    In addition to above amendments, Schedule 1.1(a) may be amended by the
Administrative Agent to alter the Commitments in accordance with Section 2.19 or
8.2.1, and shall be deemed automatically amended each time the Administrative
Agent sends a revised Schedule 1.1(a) to the Lenders and the Company pursuant to
this Agreement.

8.2.4.    Notwithstanding anything herein to the contrary, (i) any Defaulting
Lender shall not be entitled to vote (whether to consent or to withhold its
consent) with respect to any amendment, modification, termination or waiver and,
for purposes of determining the Required Lenders and the Required Lenders, the
Commitments and the Credit Exposure of such Defaulting Lender shall be
disregarded, provided that any waiver, amendment or modification requiring the
consent of all Lenders or each Lender affected thereby which affects such
Defaulting Lender shall require the consent of such Defaulting Lender, and
(ii) the Administrative Agent shall have the ability, but not the obligation, to
replace any such Defaulting Lender with another lender or lenders.

8.2.5.    The Lenders hereby irrevocably authorize the Administrative Agent to
release any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of the Commitments, payment and satisfaction
in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Company certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to any
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders hereunder. Any such release shall not
in any manner discharge, affect, or impair the Secured Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral and the Administrative Agent shall not be required to execute any
such release on terms which, in the Administrative Agent’s reasonable opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty.

8.2.6.    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice.

8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrowers to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude

 

75



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, and no
waiver, amendment or other variation of the terms, conditions or provisions of
the Loan Documents whatsoever shall be valid unless in writing signed by the
Lenders required pursuant to Section 8.2, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the
Administrative Agent and the Lenders until the Obligations and all other
Guaranteed Obligations have been paid in full.

8.4    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), subject to the Intercreditor Agreement,
any amounts received by the Administrative Agent on account of the Obligations
shall be applied by the Administrative Agent in the following order:

(a) first, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b) second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, letter of credit fees, commitment fees and
facility fees) payable to the Lenders and the Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the Issuers as
required by Section 10.7 and amounts payable under Article III);

(c) third, to payment of accrued and unpaid commitment fees, facility fees,
letter of credit fees and interest on the Loans and Reimbursement Obligations,
ratably among the Lenders and the Issuers in proportion to the respective
amounts described in this Section 8.4 payable to them;

(d) fourth, to payment of all other Obligations, Rate Hedging Obligations and
Banking Services Obligations, ratably among the Lenders and other Secured
Parties, as applicable; and

(e) last, the balance, if any, to the Borrower or as otherwise required by law;

provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.4.

ARTICLE IX

GUARANTEE

9.1.    Guarantee. (a) The Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent and the Lenders and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by its Subsidiaries when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations owing by such
Subsidiaries.

(b)    The Company further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which are
paid or incurred by the Administrative Agent, or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against, the Company under this Section. This
Section shall remain in full force and effect until the Guaranteed Obligations
are paid in full and the Commitments are terminated, notwithstanding that from
time to time prior thereto the Borrowers may be free from any Guaranteed
Obligations.

 

76



--------------------------------------------------------------------------------

(c)    No payment or payments made by any Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Company
hereunder which shall, notwithstanding any such payment or payments, remain
liable hereunder for the Guaranteed Obligations until the Guaranteed Obligations
are paid in full and the Commitments are terminated.

(d)    The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Section for such
purpose.

9.2.    No Subrogation. Notwithstanding any payment or payments made by the
Company hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or against any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Guaranteed Obligations, nor shall the Company seek or be entitled to seek any
contribution or reimbursement from the Borrowers in respect of payments made by
the Company hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrowers on account of the Guaranteed Obligations are paid
in full and the Commitments are terminated. If any amount shall be paid to the
Company on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by the Company in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Company, and shall, forthwith upon receipt by
the Company, be turned over to the Administrative Agent in the exact form
received by the Company (duly endorsed by the Company to the Administrative
Agent, if required), to be applied against the Guaranteed Obligations, whether
matured or unmatured, in such order as Administrative Agent may determine. The
provisions of this paragraph shall survive the termination of this Agreement and
the payment in full of the Guaranteed Obligations and the termination of the
Commitments.

9.3.    Amendments, etc. with respect to the Guaranteed Obligations; Waiver of
Rights. The Company shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Company, and without notice to or
further assent by the Company, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or the Required Lenders may be
rescinded by the Administrative Agent or the Required Lenders, and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or the Required Lenders, and any Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, in accordance with the
provisions thereof as the Administrative Agent (or the Required Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released. None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Guaranteed Obligations or for this Agreement
or any property subject thereto. When making any demand hereunder against the
Company, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on any other Borrower or any other
guarantor, and any failure by the Administrative

 

77



--------------------------------------------------------------------------------

Agent or any Lender to make any such demand or to collect any payments from any
other Borrower or any such other guarantor or any release of the Borrowers or
such other guarantor shall not relieve the Company of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
Lender against the Company. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

9.4.    Guarantee Absolute and Unconditional. The Company waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Agreement or acceptance of this Agreement; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement; and all dealings among the Borrowers, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Agreement. The Company waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Subsidiaries and the
Company with respect to the Guaranteed Obligations. This Article IX shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of this
Agreement, any other Loan Document, any of the Guaranteed Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance by any Borrower) which may at any time be available to or
be asserted by any Borrower against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrowers for the Guaranteed Obligations, or
of the Company under this Section 9.4, in bankruptcy or in any other instance
(other than a defense of payment or performance by the Borrowers). When pursuing
its rights and remedies hereunder against the Company, the Administrative Agent
and any Lender may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Borrower or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
the Borrowers or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrowers or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve the Company of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against the Company. This Article IX shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Company and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Guaranteed Obligations and the
obligations of the Company under this Agreement shall have been satisfied by
payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Borrowers may be free
from any Guaranteed Obligations.

9.5.    Reinstatement. This Article IX shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or Trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

78



--------------------------------------------------------------------------------

9.6.    Payments. The Company hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Guaranteed Obligations,
including, without limitation, in the currency in which payment is due.

9.7.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.7 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.7 or otherwise
under this guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 8.08 shall remain
in full force and effect until the termination of all Swap Obligations. Each
Qualified ECP Guarantor intends that this Section 9.7 constitute, and this
Section 9.7 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE X

GENERAL PROVISIONS

10.1.    Survival of Representations. All representations and warranties of the
Borrowers Lenders, and Issuers contained in this Agreement shall survive
delivery of the Loan Documents and the making of the Loans herein contemplated.

10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to a
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3.    Taxes. Any taxes (excluding income taxes and franchise taxes (imposed
in lieu of income taxes), imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document)) or other similar
assessments or charges made by any governmental or revenue authority in respect
of the Loan Documents shall be paid by the Company, together with interest and
penalties, if any.

10.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and either of the Administrative
Agent or Arranger and any other agreements of any of the Borrowers with the
Administrative Agent which survive the execution of the Loan Documents.

10.6.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other

 

79



--------------------------------------------------------------------------------

(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns.

10.7.    Expenses; Indemnification. (a) The Borrowers shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration (including, without limitation, preparation of the reports
described below) of the Loan Documents. The Borrowers also agree to reimburse
the Administrative Agent, the Arranger, the Issuers and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Arranger, the Issuers and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arranger, the Issuers or the Lenders)
paid or incurred by the Administrative Agent, the Arranger, any Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
The Borrowers acknowledge and agree that from time to time the Administrative
Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to any Borrower’s and Guarantors’ assets for
internal use by the Administrative Agent from information furnished to it by or
on behalf of the Borrowers, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement; provided that, if any Lender
requests copies of any future similar Reports which the Administrative Agent has
prepared, then the Administrative Agent will provide such reports to such Lender
provided that such Lender has executed an indemnity agreement acceptable to the
Administrative Agent. The Borrowers further acknowledge and agree that the
Administrative Agent or any of its agents or representatives may conduct
comprehensive field audits of its books, records, properties and assets and of
the books, records properties and assets of each Subsidiary of the Company,
including without limitation all Collateral subject to the Collateral Documents,
at the Borrowers’ expense, provided that prior to the occurrence of a Default no
more than one such comprehensive field audits shall be conducted in any fiscal
year.

(b)    The Borrowers hereby further agree to indemnify the Administrative Agent,
the Arranger, each Issuer and each Lender, and their respective directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Administrative Agent,
the Arranger or any Lender is a party thereto) which any of them may pay or
incur at any time arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Facility
Letters of Credit hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.7 shall
survive the termination of this Agreement. This Section 10.7(ii) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

10.8.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative,

 

80



--------------------------------------------------------------------------------

unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.

10.10.    Nonliability of Lenders. The relationship between the Borrowers and
the Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of such Borrower’s business
or operations. Each Borrower agrees that neither the Administrative Agent nor
any Lender shall have liability to any Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by any Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined by a court of
competent jurisdiction in a final and non-appealable order that such losses
resulted from the gross negligence or willful misconduct of, or violation of
applicable laws or any of the Loan Documents by, the party from which recovery
is sought. Neither the Administrative Agent nor any Lender shall have any
liability with respect to, and each Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

10.11.    Confidentiality. Each of the Administrative Agent, Issuer and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuer or any Lender on a non-confidential basis from
a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuer or any Lender on a non-confidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers that serve the lending industry; provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.12.    Material Non-Public Information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS

 

81



--------------------------------------------------------------------------------

RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

10.13.    Authorization to Distribute Certain Materials to Public-Siders.

(a)    If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

(b)    The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

10.14.    Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Loans provided for
herein.

10.15.    USA PATRIOT ACT NOTIFICATION. Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies each Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Act.

10.16.    Canadian AML Legislation. Each Borrower acknowledges that, pursuant to
the Canadian AML Legislation, the Administrative Agent and Lenders may be
required to obtain, verify and record information regarding each Borrower, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Borrower, and the transactions
contemplated hereby. The Borrowers shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or Administrative Agent, or any prospective assign or
participant of a Lender or Administrative Agent, necessary in order to comply
with any applicable Canadian AML Legislation, whether now or hereafter in
existence.

 

82



--------------------------------------------------------------------------------

10.17. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1.     Appointment. Each of the Lenders, on behalf of itself and any of its
Affiliates, and the Issuer hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Issuer), and the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. The acknowledgments and agreements of any Lender in this
Article XI shall be deemed to be made by such Lender on behalf of itself and its
Affiliates. For purposes of such acknowledgements and agreements, the term
“Lender” shall include the Issuer.

11.2.    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

11.3.    Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of

 

83



--------------------------------------------------------------------------------

the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.2), and,
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any Subsidiary
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.2) or in the absence of its own gross negligence or willful misconduct
as determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.4.     Reliance. The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

11.5.    Actions through Sub-Agents. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
designates JPMCB Canada to perform its duties and exercise its rights and powers
with respect to Loans and Borrowings made to any Canadian Borrower and as a
party to this Agreement, and as an Issuer with respect to Letters of Credit
issued for the account of any Canadian Borrower, and the Administrative Agent
designates London Administrative Office to perform its duties and exercise its
rights and powers with respect to Loans and Borrowings made to any Foreign
Subsidiary Borrower (other than the Canadian Borrower), and as an Issuer with
respect to Letters of Credit issued for the account of any Foreign Subsidiary
Borrower (other than the Canadian Borrower). The Administrative Agent may from
time to time change any such designations and add any Affiliates of the
Administrative Agent as parties hereto for purposes of performing the duties and
exercise the rights and powers of the Administrative Agent hereunder with
respect to Loans and Borrowings denominated in Agreed Foreign Currencies.

 

84



--------------------------------------------------------------------------------

11.6.    Resignation. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuer and the Company. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuer, appoint a successor Administrative Agent which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuers and
the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuer. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
3.4(d), Section 3.4(e) and Section 10.7, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

11.7.     Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire

 

85



--------------------------------------------------------------------------------

or hold Loans hereunder. Each Lender shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

11.8. Not Partners or Co-Venturers; Administrative Agent as Representative of
the Secured Parties. (a) The Lenders are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement. In its capacity, the Administrative
Agent is a “representative” of the Secured Parties within the meaning of the
term “secured party” as defined in the UCC. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Secured Party (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Collateral Documents. Additionally,
except with respect to the exercise of setoff rights of any Lender, including
the Issuer, in accordance with the Agreement, the proceeds of which are applied
in accordance with this Agreement and the other Loan Documents, and subject to
the agreements herein, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or other Loan Party
with respect to any Loan Document without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, with the consent of the Administrative Agent. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and

 

86



--------------------------------------------------------------------------------

deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Administrative Agent
is further authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Lenders any intercreditor agreements necessary or
appropriate to subordinate any Indebtedness to the Obligations and the other
Guaranteed Obligations. The Lenders hereby authorize the Administrative Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral (i) as described in Section 8.2.5;
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Lenders herein
or pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

11.9    Other Titles. None of the Lenders identified in this Agreement as a
Syndication Agent, Documentation Agent, Joint Arranger or Joint Bookrunner shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as a
Syndication Agent, Documentation Agent, Joint Arranger or Bookrunner (sole or
joint), as applicable, as it makes with respect to the Administrative Agent in
the preceding paragraph.

11.10. Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any

 

87



--------------------------------------------------------------------------------

such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Administrative shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

11.11    Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

ARTICLE XII

SETOFF; ADJUSTMENTS AMONG LENDERS

12.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender to or for the credit or account of any Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender by such
Borrower.

12.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations owing from a Borrower (other than
payments received pursuant to Section 3.2, 3.3, 3.4 or 10.7) in a greater
proportion than that received by any other Lender on its Obligations owing from

 

88



--------------------------------------------------------------------------------

such Borrower, such Lender agrees, promptly upon demand, to purchase a portion
of the Advances to such Borrower held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Advances to such
Borrower. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
Aggregate Credit Exposure (in accordance with the formula set forth in the next
sentence). In addition to the equalization accomplished by the first two
sentences of this Section 12.2, if any Lender receives the proceeds of any
Collateral upon and during the continuance of any Default, including without
limitation in connection with any enforcement of remedies hereunder, in a
greater proportion (based on the ratio of such Lender’s Aggregate Credit
Exposure (as calculated in U.S. Dollars based on the U.S. Dollar Equivalent of
such amount on the date of acceleration of the Obligations pursuant to
Section 8.1) to the sum of the Aggregate Credit Exposure of all Lenders (as
calculated in U.S. Dollars based on the U.S. Dollar Equivalent of such amount on
the date of acceleration of the Obligations pursuant to Section 8.1)) than that
received by any other Lender, such Lender and all other Lenders agree to
purchase participation interests in other Lenders’ Aggregate Credit Exposure
and/or take such other reasonable actions and make such other equitable
adjustments among the Lenders as reasonably agreed to by the Lenders, to ensure
that each Lender receives its proportionate share (based on its U.S. Dollar
Equivalent share of the Aggregate Credit Exposure of all Lenders) of all such
proceeds of Collateral. In case any such payment is disturbed by legal process,
or otherwise, appropriate further adjustments shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1.    Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuer
that issues any Facility Letter of Credit), except that (i) no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuer that issues any Facility Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participation in Facility Letters of Credit
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that, the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

 

89



--------------------------------------------------------------------------------

(C) the Issuer.

(ii)    Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

For the purposes of this Section 13.1(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (x) has not been established
for the primary purpose of acquiring any Loans or Commitments, (y) is managed by
a professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of a Default, any Person (other than a Lender) shall be an
Ineligible Institutions if after giving effect any proposed assignment to such
Person, such Person would hold more than 25% of the then outstanding Credit
Exposure or Commitments, as the case may be.

 

90



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.2, 3.3, 3.4 and 10.7). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuer and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuer or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or

 

91



--------------------------------------------------------------------------------

instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(a) - (e) the first proviso to Section 8.2.1 that affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.2, .3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Sections 3.4(f) and (g) (it being understood
that the documentation required under Section 3.4(f) shall be delivered to the
participating Lender, and the information and documentation required under
3.4(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 3.2 or 3.4, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.    Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.5(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.1 as though it were a Lender, provided
that such Participant agrees to be subject to Section 12.2 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Facility
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

ARTICLE XIV

NOTICES

14.1.    Notices; Effectiveness; Electronic Communication

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i)    if to a Borrower, at its address or telecopier number set forth on the
signature page hereof;

 

92



--------------------------------------------------------------------------------

(ii)    if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;

(iii)    if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its respective discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

(d)    Electronic Systems.

(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuer
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in

 

93



--------------------------------------------------------------------------------

connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuer or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the, any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuer by means of electronic
communications pursuant to this Section, including through an Electronic System.

ARTICLE XV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

15.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

15.2.    Electronic Execution of Assignments. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

ARTICLE XVI

CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL, JUDGMENT CURRENCY

16.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

16.2.    WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

94



--------------------------------------------------------------------------------

16.3.    Submission To Jurisdiction; Waivers. (a) Each Borrower hereby
irrevocably and unconditionally:

(i)    submits for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court, and each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
provided that nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuer or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction;

(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or such
Foreign Subsidiary Borrower, as the case may be, at the address specified in
Section 14.1, or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

(b)    Each Foreign Subsidiary Borrower hereby irrevocably appoints the Company
as its agent for service of process in any proceeding referred to in Section
16.3(a)(i) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of Company at its address for
notices set forth in Section 14.1.

16.4.    Acknowledgments. Each Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    none of the Administrative Agent or any Lender has any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on the one hand, and the Borrowers, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

95



--------------------------------------------------------------------------------

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

16.5.    Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to
the Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Lender have executed and
delivered this Agreement and each other Loan Document to which it is a party,
and has performed its obligations under this Agreement and each other Loan
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection. The power of attorney granted by
each Foreign Subsidiary Borrower hereunder is coupled with an interest.

16.6.    Judgment; Euro. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, under applicable law that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency in the city in
which it normally conducts its foreign exchange operation for the first currency
on the Business Day preceding the day on which final judgment is given.

(b)    The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Applicable
Agreed Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender of any sum adjudged to be so due in the
Judgment Currency such Lender may in accordance with normal banking procedures
purchase the Applicable Agreed Currency with the Judgment Currency; if the
amount of Applicable Agreed Currency so purchased is less than the sum
originally due to such Lender in the Applicable Agreed Currency, such Borrower
agrees notwithstanding any such judgment to indemnify such Lender against such
loss, and if the amount of the Applicable Agreed Currency so purchased exceeds
the sum originally due to any Lender, such Lender agrees to remit to such
Borrower such excess.

(c)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

MYERS INDUSTRIES, INC. By:  

/s/ R. David Banyard

Print Name:  

R. David Banyard

Title:  

President & CEO

Address for notices: 1293 South Main Street Akron, Ohio 44307 Attention: Matteo
Anversa, Executive Vice President, Chief Financial Officer and Corporate
Secretary Telecopy No. 330-761-6156

Telephone: 330-761-6303

e-mail: manversa@myersind.com

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Foreign Subsidiary Borrowers: MYE CANADA OPERATIONS INC. By:  

/s/ R. David Banyard

Print Name:  

R. David Banyard

Title:  

President

SCEPTER CANADA INC., formerly known as

CA Acquisition Inc.

By:  

/s/ R. David Banyard

Print Name:  

R. David Banyard

Title:  

President

Address for notices: 1293 South Main Street Akron, Ohio 44307 Attention: Matteo
Anversa, Executive Vice President, Chief Financial Officer and Corporate
Secretary Telecopy No. 330-761-6156

Telephone: 330-761-6303

e-mail: manversa@myersind.com

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender   By:  

/s/ Dana J. Moran

  Print Name:  

Dana J. Moran

  Title:  

Executive Director

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as the Affiliate
designated by JPMorgan Chase Bank, National Association to make Foreign Currency
Loans to the Canadian Borrower on its behalf   By:  

/s/ Michael N. Tam

  Print Name:  

Michael N. Tam

  Title:  

Senior Vice President

Address for notices: 10 S. Dearborn, 7th Floor Chicago, Illinois 60601
Attention: Sabana Johnson Telecopy No. 888-292-9533

Telephone: 312-385-7102

e-mail: jpm.agency.servicing.4@jpmchase.com

For matters relating to the Eurocurrency Payment Office of the Administrative
Agent (excluding Advances to the Canadian Borrower): J.P. Morgan Europe Limited
Loans Agency 25 Bank St, Canary Wharf, London, E14 5JP Attention: Agency
Services Group Fax No. +44 20 7777 2360 Telephone: +44 20 7134 8207 For matters
relating to Advances to the Canadian Borrower: JPMorgan Chase Bank, N.A.,
Toronto Branch 10 South Dearborn Chicago, IL 60603 Telephone: 312-732-4837
Telecopy: 312-385-7101

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender By:  

/s/ Michael Burke

Print Name:  

Michael Burke

Title:  

V.P.

U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as the Lending Installation
designated by U.S. Bank National Association for Loans to the Canadian Borrower
By:  

/s/ John P. Rehob

Print Name:  

John P. Rehob

Title:  

Vice President & Principal Officer

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender By:  

/s/ Brian P. Fox

Print Name:  

Brian P. Fox

Title:

 

Senior Vice President

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender By:  

/s/ Keven Larkin

Print Name:  

Keven Larkin

Title:  

Vice President

PNC BANK, CANADA BRANCH, as the Lending Installation designated by PNC Bank,
National Association for Loans denominated in Canadian Dollars to the Canadian
Borrower By:  

/s/ Nazmin Adatia

Print Name:  

Nazmin Adatia

Title:  

Senior Vice President

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Documentation Agent and as a Lender By:  

/s/ Todd Hurst

Print Name:  

Todd Hurst

Title:  

Senior Vice President

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Documentation Agent and as a Lender By:  

/s/ Rachel Hermanson

Print Name:  

Rachel Hermanson

Title:  

AVP

FIFTH THIRD BANK, operating through its Canadian Branch, as the Lending
Installation designated by Fifth Third Bank for Loans to the Canadian Borrower
By:  

/s/ Ramin Ganjavi

Print Name:  

Ramin Ganjavi

Title:  

Director

 

Signature Page to Myers Fifth Amended and Restated Loan Agreement